--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       
 

   Exhibit 10.1
 
 
Execution Version
 

 
                                                                                 
 
 
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
October 9, 2013
 
among
 
[logo.jpg]
 
ACXIOM CORPORATION
 
the other parties hereto,
 
[jpmorgan.jpg]
JPMORGAN CHASE BANK, N.A.
 
as the Administrative Agent,
 
and
 
BANK OF AMERICA, N.A.,
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. AND
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Syndication Agents
 
and
 
J.P. MORGAN SECURITIES LLC,
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. AND
 
WELLS FARGO SECURITIES, LLC
 
as Joint Bookrunners and Joint Lead Arrangers
 
and
 
SUNTRUST BANK,
 
PNC BANK, NATIONAL ASSOCIATION,
 
REGIONS BANK AND
 
COMPASS BANK
 
as Co-Documentation Agents
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
Page
 
 
 
ARTICLE I. Definitions                                             
                                                                                                                                                                                                                                                                                                                 
1

 
Section 1.01.
Defined Terms 
1

Section 1.02.
Classification of Loans and Borrowings 
28

Section 1.03.
Terms Generally 
28

Section 1.04.
Accounting Terms; GAAP; Pro Forma Calculations 
29

Section 1.05.
Conversion of Foreign Currencies 
30

Section 1.06.
Status of Obligations 
30

 
 
ARTICLE II.  The
Credits                                                                                            30

 
Section 2.01.
Commitments 
30

Section 2.02.
Loans and Borrowings 
31

Section 2.03.
Requests for Borrowings 
31

Section 2.04.
Swingline Loans 
32

Section 2.05.
Letters of Credit 
34

Section 2.06.
Funding of Borrowings 
38

Section 2.07.
Interest Elections 
38

Section 2.08.
Termination and Reduction of Commitments 
40

Section 2.09.
Repayment and Amortization of Loans; Evidence of Debt 
40

Section 2.10.
Prepayments 
42

Section 2.11.
Fees 
44

Section 2.12.
Interest 
45

Section 2.13.
Alternate Rate of Interest 
46

Section 2.14.
Increased Costs and Capital Adequacy 
46

Section 2.15.
Break Funding Payments 
48

Section 2.16.
Taxes 
48

Section 2.17.
Payments Generally; Allocation of Proceeds; Pro Rata Treatment; Sharing of
Set–Offs 
52

Section 2.18.
Mitigation Obligations; Replacement of Lenders 
55

Section 2.19.
Determination of Dollar Amounts 
55

Section 2.20.
Increase of Revolving Commitments 
56

Section 2.21.
Defaulting Lenders 
56

Section 2.22.
Illegality 
58

 
 
 
ARTICLE III. Representations and
Warranties                                                                            58

 
Section 3.01.
Organization; Powers 
58

Section 3.02.
Authorization; Enforceability 
59

Section 3.03.
Governmental Approvals; No Conflicts 
59

Section 3.04.
Financial Condition; No Material Adverse Change 
59

Section 3.05.
Properties 
59

Section 3.06.
Litigation and Environmental Matters 
60

Section 3.07.
Compliance with Laws and Agreements 
60

Section 3.08.
Investment Company Status 
60

Section 3.09.
Taxes 
60

Section 3.10.
ERISA 
60

 
 
 
-i-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

   (Continued)  

 
Page
 
Section 3.11.
Disclosure 
61

Section 3.12.
Subsidiaries 
61

Section 3.13.
Insurance 
61

Section 3.14.
Labor Matters 
61

Section 3.15.
Solvency 
61

Section 3.16.
Margin Securities 
62

Section 3.17.
Perfection of Security Interests 
62

Section 3.18.
Anti-Corruption Laws and Sanctions 
62

 
 
ARTICLE IV.
Conditions                                                                                   63

 
Section 4.01.
Effective Date 
63

Section 4.02.
Each Credit Event 
64

Section 4.03.
Effective Date Advances and Adjustments 
65

 
 
ARTICLE V. Affirmative
Covenants                                                                          
        65

 
Section 5.01.
Financial Statements and Other Information 
65

Section 5.02.
Notices of Material Events 
66

Section 5.03.
Existence; Conduct of Business 
67

Section 5.04.
Payment of Obligations 
67

Section 5.05.
Maintenance of Properties 
67

Section 5.06.
Insurance 
67

Section 5.07.
Books and Records; Inspection and Audit Rights 
67

Section 5.08.
Compliance with Laws 
68

Section 5.09.
Use of Proceeds and Letters of Credit 
68

Section 5.10.
Additional Subsidiary Guarantors 
68

Section 5.11.
Minimum Guarantee and Pledge Requirement 
69

Section 5.12.
Further Assurances 
69

Section 5.13.
Post-Closing Matters 
69

 
 
ARTICLE VI. Negative
Covenants                                                                                       69

 
Section 6.01.
Indebtedness 
69

Section 6.02.
Liens 
71

Section 6.03.
Fundamental Changes 
72

Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions 
73

Section 6.05.
Asset Sales 
74

Section 6.06.
Restricted Payments 
75

Section 6.07.
Transactions with Affiliates 
76

Section 6.08.
Restrictive Agreements 
76

Section 6.09.
Change in Fiscal Year 
76

Section 6.10.
Swap Agreements 
77

Section 6.11.
Anti-Corruption Laws and Sanctions 
77

 
 
ARTICLE VII. Financial
Covenants                                                                                  77

 
Section 7.01.
Leverage Ratio 
77

 
 
-ii-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

   (Continued)  

 
Page

Section 7.02.
Fixed Charge Coverage 
77

 
 
ARTICLE VIII. Events of
Default                                                                                  77

 
 
 
ARTICLE IX. Administrative
Agent                                                                                     
79

 
Section 9.01.
Appointment 
79

Section 9.02.
Rights as a Lender 
79

Section 9.03.
Limitation on Duties and Immunities 
80

Section 9.04.
Reliance on Third Parties 
80

Section 9.05.
Subagents 
80

Section 9.06.
Successor Administrative Agent 
81

Section 9.07.
Independent Credit Decisions 
81

Section 9.08.
Other Agents 
81

Section 9.09.
Powers and Immunities of Issuing Bank 
81

Section 9.10.
Lender and Lender Affiliate Rights 
82

Section 9.11.
Representative 
82

 
 
ARTICLE X.
Miscellaneous                                                                                      83

 
Section 10.01.
Notices 
83

Section 10.02.
Waivers; Amendments 
85

Section 10.03.
Expenses; Indemnity; Damage Waiver 
86

Section 10.04.
Successors and Assigns 
88

Section 10.05.
Survival 
91

Section 10.06.
Counterparts; Integration; Effectiveness; Electronic Execution; Amendment and
Restatement of Existing Agreement 
92

Section 10.07.
Severability 
93

Section 10.08.
Right of Setoff 
93

Section 10.09.
Governing Law; Jurisdiction; Consent to Service of Process 
93

Section 10.10.
WAIVER OF JURY TRIAL 
94

Section 10.11.
Headings 
94

Section 10.12.
Confidentiality 
94

Section 10.13.
Maximum Interest Rate 
95

Section 10.14.
Intercompany Subordination 
96

Section 10.15.
Judgment Currency 
97

Section 10.16.
USA PATRIOT Act 
97

Section 10.17.
Independence of Covenants 
97

Section 10.18.
Release of Subsidiary Guarantors 
97

Section 10.19.
Appointment for Perfection 
98

Section 10.20.
No Advisory or Fiduciary Responsibility 
98

 
 
-iii- 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

   (Continued)  

 
EXHIBITS
 
EXHIBIT A                      –  Form of Assignment and Assumption
EXHIBIT B                      –  Form of Opinion of Borrower’s Counsel
EXHIBIT C                      –  Form of Increased Commitment Supplement
EXHIBIT D                      –  Form of Security Agreement
EXHIBIT E                      –  Form of Subsidiary Guaranty Agreement
EXHIBIT F-1                                –  Form of U.S. Tax Certificate
(Foreign Lenders That Are Not Partnerships)
EXHIBIT F-2                                –  Form of U.S. Tax Certificate
(Foreign Participants That Are Not Partnerships)
EXHIBIT F-3                                –  Form of U.S. Tax Certificate
(Foreign Participants That Are Partnerships)
EXHIBIT F-4                                –  Form of U.S. Tax Certificate
(Foreign Lenders That Are Partnerships)
EXHIBIT G-1                                –  Form of Borrowing Request
EXHIBIT G-2                                –  Form of Interest Election Request
 
 
SCHEDULES
 
SCHEDULE 2.01                                –           Commitments
SCHEDULE 3.01                                –           Effective Date
Subsidiary Guarantors
SCHEDULE 3.12                                –           Subsidiaries
SCHEDULE 5.13                                –           Post-Closing Matters
SCHEDULE 6.01                                –           Existing Indebtedness
SCHEDULE 6.02                                –           Existing Liens
SCHEDULE 6.04                                –           Existing Investments
SCHEDULE 6.08                                –           Existing Restrictions
 
 
 
-iv- 

--------------------------------------------------------------------------------

 
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
 
This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 9, 2013, is among ACXIOM CORPORATION, a Delaware corporation, the
lenders party hereto and JPMORGAN CHASE BANK, N.A., as the administrative agent.
 
RECITALS:
 
A.           The Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A.,
as the administrative agent, and certain other parties entered into that certain
Fourth Amended and Restated Credit Agreement dated as of September 15, 2006 (as
such agreement was amended and otherwise modified from time to time, the
“Existing Agreement”).
 
B.           The parties hereto now desire to amend and restate the Existing
Agreement as herein set forth.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
 
ARTICLE I.
 
Definitions
 
Section 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
“Acquiring Company” has the meaning specified in Section 6.04.
 
“Adjusted EBITDA” means, for any period (the “Subject Period”), the total of the
following calculated without duplication for such period: (a) Borrower’s EBITDA;
plus (b), on a pro forma basis, the EBITDA attributable to each Prior Target or,
as applicable, to the assets acquired from such Prior Target, for any portion of
such Subject Period occurring prior to the date of the acquisition of such Prior
Target or such related assets but only to the extent such pro forma EBITDA can
be established in a manner reasonably satisfactory to the Administrative Agent
based on financial statements of the Prior Target prepared in accordance with
GAAP; minus (c) the EBITDA of each Prior Company and, as applicable but without
duplication, the EBITDA of Borrower and each Subsidiary attributable to all
Prior Assets, in each case for any portion of such Subject Period occurring
prior to the date of the disposal of such Prior Companies or Prior Assets.
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan (including its branches and affiliates) in
its capacity as administrative agent for the Lenders hereunder.
 
 
 

--------------------------------------------------------------------------------

 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent Parties” has the meaning specified in Section 10.01(d)(ii).
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“Alternative Rate” has the meaning specified in Section 2.13(a).
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.21 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding principal amount
of the Term Loans of all Term Lenders.
 
“Applicable Rate” means, with respect to any Eurocurrency Loan, ABR Loan or the
commitment fees payable hereunder with respect to the Revolving Commitments, as
the case may be, the applicable rate per annum set forth below under the caption
“LIBO Rate Spread,” “ABR Spread” or “Revolving Credit Loan Commitment Fee Rate,”
as the case may be, opposite the category in the table below which corresponds
with the actual Leverage Ratio as of the most recent determination date;
provided that from and including the Effective Date until the first date that
the Applicable Rate is determined as set forth below in this definition, the
“Applicable Rate” shall be the applicable rate per annum set forth below in
Category 3:
 
Leverage Ratio
LIBO Rate Spread
ABR Spread
Revolving  Credit Loan Commitment Fee Rate

 
 
2

--------------------------------------------------------------------------------

 
Category 1
≥ 2.50 to 1.00
2.50%
1.50%
0.45%
Category 2
≥2.00 to 1.00
but
< 2.50 to 1.00
2.25%
1.25%
0.40%
Category 3
≥1.50 to 1.00
but
< 2.00 to 1.00
2.00%
1.00%
0.35%
Category 4
≥1.00 to 1.00
but
< 1.50 to 1.00
1.75%
0.75%
0.30%
Category 5
<1.00 to 1.00
1.50%
0.50%
0.25%

 
 
For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b), beginning with the fiscal quarter ended December 31,
2013 and (b) each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that the Leverage Ratio
shall be deemed to be in Category 1 with respect to the table above:  (i) at any
time that an Event of Default has occurred and is continuing or (ii) at the
option of the Administrative Agent or at the request of the Required Lenders, if
the Borrower fails to deliver the consolidated financial statements required to
be delivered by it pursuant to Section 5.01(a) or (b), during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.  In the event that a miscalculation of the
Leverage Ratio by the Borrower results in the application of a lower Applicable
Rate than the Applicable Rate that would otherwise have been applied given a
correct calculation of the Leverage Ratio, the Borrower shall pay to the
Administrative Agent, the amount that is equal to the difference, if positive,
of (A) the amount due to the Administrative Agent after applying the correct
Applicable Rate and (B) the amount paid to the Administrative Agent after
applying the incorrect Applicable Rate.
 
“Approved Fund” has the meaning specified in Section 10.04.
 
“Asset Sale” has the meaning specified in Section 6.05.
 
“Asset Value” means, with respect to the Borrower as of the date of
determination, the sum of the book values of the following for Borrower and the
Subsidiaries calculated on a consolidated basis:  (a) accounts receivable and
(b) property, plant and equipment net of accumulated depreciation and
amortization.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.
 
 
3

--------------------------------------------------------------------------------

 
“AUD Bank Bill Reference Rate” means for any Loans in AUD, the AUD Screen Rate
or, if applicable pursuant to the terms of Section 2.13(a), the applicable
Reference Bank Rate.
 
“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for AUD bills
of exchange with a tenor equal in length to such Interest Period as displayed on
page BBSY of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion.
 
“Australian Dollars,” “AUD” and “A$” denote the lawful currency of the
Commonwealth of Australia.
 
“Available Currency” means (i) Dollars, (ii) Pounds Sterling, (iii) Euro, (iv)
Australian Dollars and (v) any other currency that is (x) a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) available in the London interbank deposit market
and (z) agreed to by the Administrative Agent and each of the Revolving Lenders.
 
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its
Affiliates:  (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
 
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
 
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Acxiom Corporation, a Delaware corporation.
 
 
4

--------------------------------------------------------------------------------

 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.
 
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars
(other than ABR and Swingline Borrowings) $2,000,000, (b) in the case of a
Borrowing denominated in Euros, €2,000,000, (c) in the case of a Borrowing
denominated in Pounds Sterling, £2,000,000, (d) in the case of a Borrowing
denominated in Australian Dollars, A$2,000,000 and (e) in the case of a
Borrowing denominated in any other Available Currency, the smallest amount of
such Available Currency that is an integral multiple of 250,000 units of such
currency and that has an Equivalent Amount of $2,000,000 or more.
 
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $250,000, (b) in the case of a Borrowing denominated in Euros,
€250,000, (c) in the case of a Borrowing denominated in Pounds Sterling,
£250,000, (d) in the case of a Borrowing denominated in Australian Dollars,
A$250,000 and (e) in the case of a Borrowing denominated in any other Available
Currency, 250,000 units of such currency.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or Section 2.04, as applicable, in the form
attached hereto as Exhibit G-1.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, Houston, Texas, or Dallas, Texas
are authorized or required by law to remain closed; provided that, when used in
connection with a Eurocurrency Loan for a LIBOR Quoted Currency, the term
“Business Day” shall also exclude any day on which banks are not open for
general business in London; and in addition, with respect to any date for the
payment or purchase of, or the fixing of an interest rate in relation to, any
Non-Quoted Currency, the term “Business Day” shall exclude any day on which
banks are not open for general business in the principal financial center of
that currency and, if the Borrowings or LC Disbursements which are the subject
of a borrowing, drawing, payment, reimbursement or rate selection are
denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payment in Euro.
 
“Capital Expenditures” means, for any period: (a) the capitalized software
development costs, (b) the capitalized data acquisition costs and (c) the
capital expenditures of the Borrower and its consolidated Subsidiaries, in each
case of clause (a), (b) and (c), as set forth (or as should be set forth) in the
investing activities section of the consolidated statement of cash flow of the
Borrower for such period prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of Section 13(d) or 14(d) of the 1934 Act and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 30% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in
Borrower; or (b) the acquisition of direct or indirect Control of the Borrower
by any Person or group.
 
 
5

--------------------------------------------------------------------------------

 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
 
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or Term Loan Commitment.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Documentation Agent” means each of SunTrust Bank, PNC Bank, National
Association, Regions Bank and Compass Bank in its capacity as a co-documentation
agent for the credit facilities evidenced by this Agreement.
 
“Collateral” means any and all property owned, leased or operated by a Person to
the extent covered by the Collateral Documents and any and all other property of
any Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Administrative Agent,
on behalf of itself and the Secured Parties, to secure the Secured Obligations.
 
“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by the
Borrower or any of its Subsidiaries and delivered to the Administrative Agent.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning specified in Section 10.01(d)(ii).
 
“Computation Date” has the meaning specified in Section 2.19.
 
 
6

--------------------------------------------------------------------------------

 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Net Income” means, for any period and any Person (a “Subject
Person”), such Subject Person’s consolidated net income (or loss) determined in
accordance with GAAP, but excluding any extraordinary, nonrecurring,
nonoperating or noncash gains or losses, including or in addition, the
following:
 
(a)           the income (or loss) of any Person (other than a subsidiary) in
which the Subject Person or a subsidiary has an ownership interest; provided,
however, that (A) Consolidated Net Income shall include amounts in respect of
the income of such Person when actually received in cash by the Subject Person
or such subsidiary in the form of dividends or similar distributions and
(B) Consolidated Net Income shall be reduced by the aggregate amount of all
Investments, regardless of the form thereof, made by the Subject Person or any
of its subsidiaries in such Person for the purpose of funding any deficit or
loss of such Person;
 
(b)           the income of any subsidiary to the extent the payment of such
income in the form of a distribution or repayment of any Indebtedness to the
Subject Person or a subsidiary is not permitted, whether on account of any
restriction in by–laws, articles of incorporation or similar governing document,
any agreement or any law, statute, judgment, decree or governmental order, rule
or regulation applicable to such subsidiary;
 
(c)           any gains or losses accrued on foreign currency receivables or on
foreign currency payables of the Subject Person or a subsidiary organized under
the laws of the United States which are not realized in a cash transaction;
 
(d)           the equivalent Dollar Amount of that portion of the income or loss
of any foreign subsidiary or of any foreign Person (other than a subsidiary) in
which the Subject Person or subsidiary has an ownership interest that is
attributable to the increases or decreases due to the fluctuation of a foreign
currency exchange rate after the Effective Date;
 
(e)           the income or loss of any Person acquired by the Subject Person or
a subsidiary for any period prior to the date of such acquisition; and
 
(f)           the income from any sale of assets in which the accounting basis
of such assets had been the book value of any Person acquired by the Subject
Person or a subsidiary prior to the date such Person became a subsidiary or was
merged into or consolidated with the Subject Person or a subsidiary.
 
The gains or losses of the type described in clauses (a) through (f) of this
definition shall only be excluded in determining consolidated net income if the
aggregate amount of such gains or losses exceed, in either case (i.e., gains or
losses), $1,000,000 in the period of calculation.  If a gain or loss is to be
excluded from the calculation of consolidated net income pursuant to the
foregoing $1,000,000 threshold, the whole gain or loss shall be excluded, not
just that amount in excess of the threshold.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
 
 
7

--------------------------------------------------------------------------------

 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
 
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
 
“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
 
“Disclosed Matters” means all the matters disclosed in the Borrower’s reports to
the SEC on form 10-Q for the quarterly period ended June 30, 2013 and on form
10-K for the fiscal year ended March 31, 2013.
 
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.19.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.
 
 
8

--------------------------------------------------------------------------------

 
“EBITDA” means, for any period and any Person, the total of the following each
calculated without duplication on a consolidated basis for such
period:  (a) Consolidated Net Income; plus (b) any provision for (or less any
benefit from) income or franchise taxes included in determining Consolidated Net
Income; plus (c) interest expense (including the interest portion of Capital
Lease Obligations) deducted in determining Consolidated Net Income; plus
(d) amortization and depreciation expense deducted in determining Consolidated
Net Income; plus (e) non-cash stock or stock option compensation expenses
deducted in determining Consolidated Net Income.
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person and any option, warrant or
other right relating thereto.  The term “Equity Interest” shall not include any
Indebtedness convertible into shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person but shall include the
shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests issued upon the actual conversion of such Indebtedness.
 
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.
 
 
9

--------------------------------------------------------------------------------

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Euro” and/or “€” means the single currency of the Participating Member States.
 
“Eurocurrency”, when used in reference to a currency means an Available Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
 
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
 
“Event of Default” has the meaning specified in Article VIII.
 
“Excess Percentage” means, with respect to any Asset Sale that satisfies the
requirements of Section 6.05(a), other than any Asset Sale previously
consummated pursuant to Section 6.05(d), the quotient of (a) the amount by which
(i) the aggregate book value of the assets sold, transferred, leased or
otherwise disposed of after the Effective Date (excluding the book value of all
Asset Sales previously consummated pursuant to Section 6.05(d)) after giving
effect to such Asset Sale exceeds (ii) 30% of the consolidated total assets of
the Borrower and the Subsidiaries as of the date the applicable Asset Sale is
consummated (including the book value of all Asset Sales previously consummated
pursuant to Section 6.05(d)) divided by (b) the aggregate book value of the
assets sold, transferred, leased or otherwise disposed of after the Effective
Date (excluding the book value of all Asset Sales previously consummated
pursuant to Section 6.05(d)) after giving effect to such Asset Sale.
 
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page,
 
 
10

--------------------------------------------------------------------------------

 
the Exchange Rate with respect to such Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be reasonably selected by the Administrative Agent or, in the event no
such service is selected, such Exchange Rate shall instead be calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
 
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation.  If a Specified Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
 
“Existing Agreement” has the meaning specified in the Recitals hereto.
 
“FACTA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it..
 
 
11

--------------------------------------------------------------------------------

 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or another authorized officer
or employee of the Borrower approved by the Administrative Agent and having
similar functions.
 
“Fixed Charges” has the meaning specified in Section 7.02.
 
“Foreign Currencies” means Available Currencies other than Dollars.
 
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
 
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
 
“Foreign Currency Sublimit” means $20,000,000.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness, or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including the lessor under an operating lease)
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
 
12

--------------------------------------------------------------------------------

 
“Impacted Interest Period” has the meaning specified in the definition of LIBO
Rate.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Capital Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) indebtedness in respect of mandatory redemption or mandatory
dividend rights on Equity Interests but excluding dividends or other obligations
payable solely in additional Equity Interest, (i) all obligations of such
Person, contingent or otherwise, for the payment of money under any noncompete,
consulting or similar agreement entered into with the seller of a Target or any
other similar arrangements providing for the deferred payment of the purchase
price for an acquisition permitted hereby or an acquisition consummated prior to
the date hereof but only to the extent such amount is required to be
characterized as a liability on the balance sheet of such Person in accordance
with GAAP, (j) all obligations of such Person under any Swap Agreement but not
including the amount of such obligations to the extent that they may be settled
with the Equity Interest of the Borrower, and (k) all Guarantees by such Person
of Indebtedness of others.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  The amount of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement shall, at any time of determination
and for all purposes under this Agreement, be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time
giving effect to current market conditions notwithstanding any contrary
treatment in accordance with GAAP.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Ineligible Institution” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.12.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 in the form attached hereto
as Exhibit G-2.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December
commencing the first such date after the Effective Date and the Maturity Date,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.
 
 
13

--------------------------------------------------------------------------------

 
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period.
 
“Investment” means, with respect to any Person, (a) the acquisition, purchase or
ownership of any Equity Interests or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) issued by any other Person, (b) any loans or advances to any other
Person, (c) any Guarantee of any obligations of any other Person, or (d) any
other investment or any other acquisition of any Equity Interest in any other
Person, and (e) the purchase or other acquisition of (in one transaction or a
series of transactions) all or substantially all the assets of any other Person
or all or substantially all the assets of any other Person constituting a
business unit.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank or by no
more than two of the Lenders designated by the Borrower and approved by the
Administrative Agent, in which case the term “Issuing Bank” shall include any
such Affiliate or Lender with respect to Letters of Credit issued by such
Affiliate or Lender.
 
“JPMorgan” means JPMorgan Chase Bank, N.A.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
 
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
 
14

--------------------------------------------------------------------------------

 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
or outstanding under the Existing Agreement on the Effective Date.
 
“Leverage Ratio” means, on any date, the ratio of Total Indebtedness as of the
most recent fiscal quarter end to Adjusted EBITDA for the four quarters then
most recently ended.
 
“LIBOR Quoted Currency” means Dollars, Pounds Sterling and Euros.
 
“LIBO Rate” means, (a) with respect to (i) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for such currency and
Interest Period; provided that if any LIBOR Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement and (ii) any
Eurocurrency Borrowing in any Non-Quoted Currency and for any applicable
Interest Period, the applicable Local Screen Rate for such Non-Quoted Currency
as of the Specified Time and on the Quotation Day for such currency and Interest
Period; provided that if any Local Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided that,
if a LIBOR Screen Rate or a Local Screen Rate, as applicable, shall not be
available at the applicable time for the applicable Interest Period (the
“Impacted Interest Period”), then the LIBO Rate for such currency and Interest
Period shall be the Interpolated  Rate; provided that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement and (b) when used in reference to any Loan or Borrowing, means
that such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.  It is understood and agreed
that all of the terms and conditions of this definition of “LIBO Rate” shall be
subject to Section 2.13.
 
“LIBOR Screen Rate” means, with respect to any Interest Period, the London
interbank offered rate administered by the British Bankers Association (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.09(e), any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
 
 
15

--------------------------------------------------------------------------------

 
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement. Loans may be identified by Type, the applicable Available Currency or
the facility under which such Loans was made (i.e., by Class) as described in
Section 1.02.
 
“Local Screen Rate” means the AUD Screen Rate.
 
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time means London, England time unless otherwise
notified by the Administrative Agent).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower or any Subsidiary Guarantor to
perform any of its obligations under any Loan Document or (c) the validity,
enforceability or collectibility of the Loans or LC Disbursements or the ability
of the Administrative Agent and the Lenders to enforce a material provision of
any Loan Document.
 
“Material Indebtedness” means Indebtedness of one or more of the Borrower and
the Subsidiaries in an aggregate principal amount exceeding a Dollar Amount
equal to $25,000,000 (other than the Loans and Letters of Credit and other than
Indebtedness owed to the Borrower or any Subsidiary Guarantor).
 
“Material Subsidiary” means, as of any date of determination, any Subsidiary
that either (a) has assets having a book value as of such date equal to or
greater than 5% of the consolidated total assets of the Borrower and the
Subsidiaries as determined in accordance with GAAP, or (b) accounts for 5% or
more of the gross revenue of the Borrower and the Subsidiaries as determined in
accordance with GAAP for the most recently ended four fiscal quarter period
ending on or prior to such date of determination.  Each Subsidiary that is
designated as an Additional Material Subsidiary pursuant to Section 5.11 shall
be, as of the date of designation, a “Material Subsidiary.”  For the avoidance
of doubt, a subsidiary of a Material Subsidiary shall not be deemed to be a
Material Subsidiary unless such subsidiary itself meets the requirements of this
definition.
 
“Maturity Date” means October 9, 2018.
 
“Minimum Guarantee and Pledge Requirement” means the requirement that, at any
date of determination, either (a) the Subsidiary Guarantors account for at least
80%, in the aggregate, of the gross revenue of the Borrower and its Subsidiaries
as determined in accordance with GAAP for the most-recently ended four fiscal
quarter period ending on or prior to such date of determination; or (b) all
Domestic Subsidiaries and Foreign Subsidiaries that are not Affected Foreign
Subsidiaries are Subsidiary Guarantors.  For avoidance of doubt, this
requirement shall not require any Affected Foreign Subsidiary to become a party
to the Subsidiary Guaranty or the Security Agreement.
 
 “Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
 
16

--------------------------------------------------------------------------------

 
“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds, and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments net of (b) the sum of (i) all reasonable fees and
out–of–pocket expenses paid by the Borrower and the Subsidiaries to third
parties (other than Affiliates) in connection with such event, including any
sales commissions, investment banking fees, or underwriting discounts, (ii) in
the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made by the
Borrower and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Borrower and the Subsidiaries, and
the amount of any reserves established by the Borrower and the Subsidiaries to
fund contingent liabilities reasonably estimated to be payable, in the case of
(A) taxes during the year that such event occurred or the next succeeding year
and that are directly attributable to such event (as determined reasonably and
in good faith by the chief financial officer of the Borrower) and (B) in the
case of reserves for contingent liabilities, during the period of any
contractual indemnification obligation or statute of limitation imposed upon the
Borrower or any of its Subsidiaries.
 
“Non-Consenting Lenders” has the meaning specified in Section 10.02(e).
 
“Non-Quoted Currency” means Australian Dollars.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18.)
 
 
17

--------------------------------------------------------------------------------

 
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
 
“Outstanding Investment” means for any Person, as of any date of determination,
the sum, without duplication, of: (a) the aggregate outstanding principal amount
of all loans and advances then outstanding and made by such Person under the
permissions of Section 6.04(l) on or after the Effective Date and the aggregate
outstanding principal amount of all loans and advances then proposed to be made
by such Person under the permissions of Section 6.04(l); plus (b) the aggregate
outstanding amount of all sums Guaranteed pursuant to Guarantees made by such
Person under the permissions of Section 6.04(l) on or after the Effective Date
and the aggregate outstanding amount of all sums Guaranteed pursuant to
Guarantees then proposed to be made by such Person under the permissions of
Section 6.04(l); plus (c) the aggregate book value of all other Investments then
held by such Person which were made under the permissions of Section 6.04(l) on
or after the Effective Date and then proposed to be made by such Person under
the permissions of Section 6.04(l).  For purposes of clarity, it is understood
that Investments made prior to the Effective Date and Investments that are
permitted by any provision of Section 6.04 other than
subsection Section 6.04(l) thereof are not included in the definition of
Outstanding Investments.
 
“Participant” has the meaning specified in Section 10.04.
 
“Participant Register” has the meaning specified in Section 10.04(c).
 
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
 
“Patriot Act” has the meaning specified in Section 10.16.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means the purchase or acquisition by the Borrower or any
Subsidiary of all the Equity Interests of any Person (including the acquisition
of such Equity Interests in a series of related transactions comprising a tender
offer followed by a merger), all or substantially all the assets of a Person or
all or substantially all the assets constituting a business unit of a Person if:
 
(a)           the Target is involved in a similar type of business activities as
the Borrower or a Subsidiary;
 
(b)           the proposed acquisition is an acquisition of the stock of a
Target, the acquisition will be structured so that the acquired stock will be
owned by Borrower or a Subsidiary or, simultaneously with the acquisition or
following a tender offer for Equity Interests of the Target, the Borrower or a
Subsidiary will merge with the Target, in the case of a merger with the
Borrower, with the Borrower surviving and, in the case of a Subsidiary, with
either the applicable Subsidiary or the Target surviving.  If the proposed
acquisition is an acquisition of assets, the acquisition will be structured so
that Borrower or a Subsidiary wholly and directly owned by Borrower will acquire
the assets;
 
 
18

--------------------------------------------------------------------------------

 
(c)           the Purchase Price for such proposed acquisition is greater than
$25,000,000, then the Borrower shall have provided to the Administrative Agent
and each Lender prior to or on the date that the proposed acquisition is to be
consummated the following:  (i) the name of the Target; (ii) a description of
the nature of the Target’s business; and (iii) a certificate of a Financial
Officer of the Borrower (1) certifying that no Default exists or could
reasonably be expected to occur as a result of the proposed acquisition, and
(2) demonstrating compliance with the criteria set forth in paragraph (g) of
Section 6.04 and that the Borrower is and on a pro forma basis will continue to
be, in compliance with the financial covenants of this Agreement; and
 
(d)           such acquisition has been: (i) either approved by the Board of
Directors of the Target (or the holders of its Equity Interests), or recommended
by such Board of Directors to the holders of the Equity Interests of such
Target, or (ii) in the event the corporation, partnership or other organization
or entity which is the Target is in bankruptcy, approved by the bankruptcy court
or another court of competent jurisdiction.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 120 days and are not
being enforced or are being contested in compliance with Section 5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under paragraph (k) of Article VIII;
 
(f)           easements, zoning restrictions, rights–of–way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
 
(g)           Liens arising from filing UCC financing statements regarding
leases permitted by this Agreement;
 
(h)           leases or subleases of equipment to customers in the ordinary
course of business;
 
 
19

--------------------------------------------------------------------------------

 
(i)           licenses of intellectual property granted by Borrower or any
Subsidiary in the ordinary course of business;
 
(j)           leases or subleases entered into by Borrower or a Subsidiary in
good faith with respect to its property not used in its business and which do
not materially interfere with the ordinary conduct of business of the Borrower
or any Subsidiary; and
 
(k)           Liens incurred by Borrower with the consent of the Required
Lenders;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
described in clauses (a) through (j) above that secures Indebtedness for
borrowed money.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
A–2 or better by S&P or P–2 or better by Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
 
(e)           investments in corporate debt securities maturing within 270 days
from the date of acquisition thereof and having, at such date of acquisition, a
rating of BBB- or better by S&P or Baa3 or better by Moody’s;
 
(f)           investments in municipal securities having, at the date of
acquisition thereof, a rating of AA or better by S&P or Aa or better by Moody’s,
provided that the Borrower has the right to put such securities back to the
issuer or seller thereof at least once every 60 days; and
 
(g)           investments in money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a–7 under the
Investment Company Act of 1940, (ii) are rated AA by S&P and Aa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
 
20

--------------------------------------------------------------------------------

 
“Pounds Sterling” and “£”mean lawful currency of the United Kingdom.
 
“Prepayment Event” means:
 
(a)           any Asset Sale consummated pursuant to Section 6.05(a) in excess
of the Prepayment Threshold ; or
 
(b)           any Asset Sale consummated pursuant to Section 6.05(d); or
 
(c)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Domestic Subsidiary; or
 
(d)           the incurrence by the Borrower or any Domestic Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 6.01.
 
“Prepayment Threshold” has the meaning specified in Section 6.05(a).
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan (or its successor) as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Prior Agreements” means, collectively, the (a) Third Amended and Restated
Credit Agreement dated as of March 24, 2005 among the Borrower, the lenders
party thereto, JPMorgan, as the agent and certain other parties thereto,
(b) Second Amended and Restated Credit Agreement dated as of February 5, 2003
among the Borrower, the lenders party thereto, JPMorgan, as the agent and
certain other parties thereto; (c) Amended and Restated Credit Agreement dated
as of January 28, 2002 among the Borrower, the lenders party thereto, JPMorgan
Chase Bank (now JPMorgan), as the agent and certain other parties thereto; and
(d) Credit Agreement dated December 29, 1999 among the Borrower, the lenders
party thereto, Chase Bank of Texas, National Association (now JPMorgan), as the
agent, as such Credit Agreements were amended and otherwise modified from time
to time.
 
“Prior Assets” means assets that have been disposed of by the Borrower or a
Subsidiary in a transaction with an unaffiliated third party permitted by this
Agreement that would not make the seller a “Prior Company” but would constitute
all or substantially all of the assets of a division or branch of the Borrower
or such Subsidiary.
 
“Prior Company” means any Subsidiary with respect to which all of its Equity
Interests have been disposed of, or all or substantially all of whose assets
have been disposed of, in each case, in a transaction with an unaffiliated third
party permitted by this Agreement.
 
“Prior Target” means all Targets acquired or whose assets have been acquired in
a transaction permitted by Section 6.04 or approved by the applicable Lenders
pursuant to this Agreement (or, to the extent applicable, pursuant to the
Existing Agreement).
 
“Purchase Money Indebtedness” means Indebtedness of a Person incurred to finance
the acquisition, construction or improvement of any fixed or capital assets or
any data or software (but excluding the 
 
 
21

--------------------------------------------------------------------------------

 
acquisition of assets which constitute a business unit of a Person); provided
that:  (A) such Indebtedness (other than any Indebtedness incurred in connection
with any sale and leaseback transactions permitted hereby) and any Lien securing
the payment thereof is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement; (B) such
Indebtedness, at the time it is originally incurred, does not exceed the amount
of the purchase price at the time of acquisition or the costs of construction or
improvement, as the case may be, of the applicable assets; and (C) the Liens
securing such Indebtedness encumber only the assets acquired, constructed or
improved with the Indebtedness incurred and no other asset of the
Person.  Purchase Money Indebtedness shall also include: (A)any Indebtedness of
the type described in the first sentence of this definition which is a Capital
Lease Obligation; (B)  any Indebtedness assumed by a Person in connection with
such Person’s acquisition of the asset (including any assumption of a Capital
Lease Obligation of a third party customer of such Person in connection with (1)
an outsourcing agreement entered into with such third party in the ordinary
course of such Person’s business and (2) the transfer to such Person of the
assets financed by the Capital Lease Obligation assumed); and (C) any extension,
renewal, replacement or other modification of Purchase Money Indebtedness as
long as, in connection with any such modification, the outstanding principal
amount is not increased unless the aggregate outstanding principal amount
thereof immediately after giving effect to such extension, renewal, replacement
or other modification does not exceed the market value of the applicable assets
as then most recently determined in connection with such modification.
 
“Purchase Price” means, as of any date of determination and with respect to a
proposed acquisition, the purchase price to be paid for the Target or its
assets, including all cash consideration paid (whether classified as purchase
price, noncompete or consulting payments or otherwise), the value of all other
assets to be transferred by the purchaser in connection with such acquisition to
the seller (including any stock issued to the seller) all valued in accordance
with the applicable purchase agreement and the outstanding principal amount of
all Indebtedness of the Target or the seller assumed or acquired in connection
with such acquisition.
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or AUD, the first day of
such Interest Period, (ii) if the currency is Euro, two TARGET Days before the
first day of such Interest Period, (iii) for any other currency, two Business
Days prior to the commencement of such Interest Period (unless, in each case,
market practice differs in the relevant market where the LIBO Rate for such
currency is to be determined, in which case the Quotation Day will be determined
by the Administrative Agent in accordance with market practice in such market
(and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days)).
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
 
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:
 
(a)  in relation to Loans in AUD, as the bid rate observed by the relevant
Reference Bank for AUD denominated bank accepted bills and negotiable
certificates of deposit issued by banks which are for the time being designated
"Prime Banks" by the Australian Financial Markets Association that have a
remaining maturity equal to the relevant period; and
 
 
22

--------------------------------------------------------------------------------

 
(b)  in relation to Loans denominated in any LIBOR Quoted Currency, as the rate
at which the relevant Reference Bank could borrow funds in the London interbank
market in the relevant currency and for the relevant period, were it to do so by
asking for and then accepting interbank offers in reasonable market size in that
currency and for that period.
 
“Reference Banks” means JPMorgan and such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower.
 
“Register” has the meaning specified in Section 10.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents,
advisors, administrators, managers and representatives of such Person and such
Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
 
“Restricted Payment” means:  (i) any dividend or other distribution (whether in
cash, securities or other property but not including any dividend or other
distribution to the extent paid by the issuance of Equity Interests of the
Borrower or any Subsidiary) with respect to any Equity Interests in the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other property
but not including any payment to the extent settled by the issuance of Equity
Interests of the Borrower or any Subsidiary) including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in the Borrower
or any Subsidiary (including any dividend, other distribution or other payment
in respect of Equity Interests under a Synthetic Purchase Agreement but not
including any dividend, other distribution or payment under a Synthetic Purchase
Agreement to the extent paid or settled by the issuance of Equity Interests of
the Borrower or any Subsidiary) and (ii) any payment or other distribution
(whether in cash securities or other property but not including any payment or
other distribution to the extent settled by the issuance of Equity Interests of
the Borrower or any Subsidiary) of or in respect of principal of or interest on
any Indebtedness of the Borrower or any Subsidiary, or any payment or other
distribution (whether in cash, securities or other property but not including
any payment or other distribution to the extent settled by the issuance of
Equity Interests of the Borrower or any Subsidiary), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Indebtedness.  A dividend
or other distribution made with respect to any Equity Interests in the Borrower
or any Subsidiary shall not be a “Restricted Payment” to the extent that it is
offset against the net cash proceeds received by the Borrower or any Subsidiary
from the substantially concurrent issue or sale of other Equity Interests of the
Borrower or any Subsidiary.
 
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
 
“Revolving Commitments” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.08, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The initial amount of each Lender's Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable.  As of the Effective Date, the
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$300,000,000.
 
 
23

--------------------------------------------------------------------------------

 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving Credit
Exposure.
 
“Revolving Loan” means advances made pursuant to paragraph (b) of Section 2.01.
 
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person Controlled by any such Person.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. State Department, (b) the United Nations
Security Council, (c) the European Union or (d) Her Majesty's Treasury of the
United Kingdom.
 
“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State or
any other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.
 
“Screen Rate” means the LIBOR Screen Rate and each Local Screen Rate
collectively and individually as the context may require.
 
“SEC” means the Securities and Exchange Commission.
 
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates by any Loan Party; provided that the definition of
“Secured Obligations” shall not create or include any guarantee by any Loan
Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.
 
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of any Loan Party of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iii) each Lender and
affiliate of such Lender in respect of Swap Agreements and Banking Services
Agreements entered into with such Person by any Loan Party, (iv) each
indemnified party under Section 10.03 in respect of the obligations and
liabilities of the Borrower to such Person hereunder and of any Loan Party under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
 
 
24

--------------------------------------------------------------------------------

 
“Securities Act” means the United States Securities Act of 1933.
 
“Security Agreement” means the Third Amended and Restated Security Agreement
dated as of even date herewith executed by Borrower, the Subsidiary Guarantors
and the Administrative Agent in substantially the form of Exhibit D attached
hereto.
 
“Senior Indebtedness” means Total Indebtedness less Subordinated Indebtedness.
 
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
 
“Specified Time” means (i) in relation to a Loan in AUD, as of 11:00 a.m.,
Sydney, Australia time; and (ii)  in relation to a Loan in a LIBOR Quoted
Currency, as of 11:00 a.m., London time.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.
 
“Subject Period” has the meaning specified in the definition of the term
“Consolidated Net Income.”
 
“Subordinated Indebtedness” means any Indebtedness of the  Borrower or any
Subsidiary the payment of which is subordinated to payment of the Secured
Obligations on terms satisfactory to the Administrative Agent.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
 
25

--------------------------------------------------------------------------------

 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Material Subsidiary that is a party to the
Subsidiary Guaranty and each other Subsidiary that becomes a party to the
Subsidiary Guaranty pursuant to Section 5.10 or the definition of Minimum
Guarantee and Pledge Requirement or otherwise.  The Subsidiary Guarantors on the
Effective Date are identified as such in Schedule 3.01 hereto.
 
 “Subsidiary Guaranty” means the Second Amended and Restated Guaranty Agreement
dated as of even date herewith executed by certain Subsidiaries for the benefit
of the Administrative Agent and the Lenders in substantially the form of
Exhibit E attached hereto.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
 
“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time.  The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
 
“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Syndication Agent” means each of Bank of America, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, National Association in its
capacity as syndication agent for the credit facilities evidenced by this
Agreement.
 
“Synthetic Purchase Agreement” means any agreement pursuant to which the
Borrower or a Subsidiary is or may become obligated to make any payment (i) in
connection with the purchase by any third party of any Equity Interest or
subordinated Indebtedness or (ii) the amount of which is determined by reference
to the price or value at any time of any Equity Interest or subordinated
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of the
Borrower or the Subsidiaries (or to their heirs or estates) shall be deemed to
be a Synthetic Purchase Agreement.
 
“Target” means a Person who is proposed to be acquired or whose assets are
proposed to be acquired in a transaction permitted by Section 6.04.
 
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros.
 
 
26

--------------------------------------------------------------------------------

 
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $300,000,000 on the date of this Agreement.  After advancing the Term
Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to that
Term Lender’s Applicable Percentage of the Term Loans.
 
“Term Loans” means the term loans made by the Term Loan Lenders to the Borrower
pursuant to Section 2.01.
 
“Term Loan Lender” means a Lender with a Term Loan Commitment or an outstanding
Term Loan.
 
“Total Indebtedness” means, at the time of determination, the sum of the
following determined for Borrower and the Subsidiaries on a consolidated basis
(without duplication): (a) the amount of outstanding Loans under this Agreement
as of the date of determination; plus (b) all obligations for borrowed money,
other than the Loans, or with respect to deposits or advances of any kind; plus
(c) all obligations of such Person evidenced by bonds, notes, debentures, or
other similar instruments, other than the Loans; plus (d) all obligations of
such Person upon which interest charges are customarily paid, other than the
Loans; plus (e) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person
(excluding trade accounts payable incurred in the ordinary course of business);
plus (f) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) current accounts payable incurred
in the ordinary course of business, (ii) deferred compensation, and (iii) any
purchase price adjustment, earnout or deferred payment of a similar nature
(other than in respect of non-competition agreements and other such arrangements
referred to below) incurred in connection with an acquisition (but only to the
extent that no payment has at the time accrued pursuant to such purchase price
adjustment, earnout or deferred payment obligation); plus (g) all obligations of
others secured by (or for which the holder of such obligations has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed (provided that for purposes of this clause (g) the amount of any
such Indebtedness shall be deemed not to exceed the higher of the market value
or the book value of such assets); plus (h) all Capital Lease Obligations; plus
(i) all obligations, contingent or otherwise, of such Person:  (i) as an account
party in respect of letters of credit and letters of guaranty (other than
obligations with respect to letters of credit securing obligations entered into
in the ordinary course of business of such Person to the extent such letters of
credit are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the Business Day following payment on the letter of
credit); and (ii) arising under all Guarantees of such Person; plus (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; plus (k) all obligations, contingent or otherwise, for the payment
of money under any non–compete, consulting or similar agreement entered into
with the seller of a Target or any other arrangements
 
 
 
27

--------------------------------------------------------------------------------

 
providing for the deferred payment of the purchase price for an acquisition;
plus (l) the net obligation arising in connection with Swap Agreements and
preferred Equity Interests; minus (m) to the extent included in clauses (a)
through (l) of this definition, the amount reflected on the Borrower’s
consolidated balance sheet as software license liabilities.  The deferred
purchase price of property or services to be paid through earnings of the
purchaser to the extent such amount is not characterized as liabilities in
accordance with GAAP shall not be included in “Total Indebtedness”.
 
“Transferring Subsidiary” has the meaning specified in Section 6.04.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
Section 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”, “Swingline Loans” or “Term Loan”) or by Type (e.g., a “Eurocurrency
Loan”) or by the Available Currency in which it is denominated (e.g., “Dollar
Loans”) or by the Class, Type and Available Currency (e.g., a “Eurocurrency
Revolving Dollar Loan”) or any combination of the foregoing.  Borrowings also
may be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by
Type (e.g., a “Eurocurrency Borrowing”) or by the Available Currency in which it
is denominated (e.g., “Dollar Borrowings”) or by Class, Type and Available
Currency (e.g., a “Eurocurrency Revolving Dollar Borrowing”) or by any
combination of the foregoing.
 
Section 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which
 
 
28

--------------------------------------------------------------------------------

 
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
Section 1.04. Accounting Terms; GAAP; Pro Forma Calculations.  (a)  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
 
(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act.  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).
 
 
29

--------------------------------------------------------------------------------

 
Section 1.05. Conversion of Foreign Currencies.
 
(a) Dollar Equivalents.  The Administrative Agent may determine the Dollar
Amount of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error.  The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by the Borrower.
 
(b) Rounding–Off.  The Administrative Agent may set up appropriate rounding–off
mechanisms or otherwise round–off amounts hereunder to the nearest higher or
lower amount in whole Dollars, Pounds Sterling, Euros, Australian Dollars or
smaller denomination thereof to ensure amounts owing by any party hereunder or
that otherwise need to be calculated or converted hereunder are expressed in
whole Dollars, whole Pounds Sterling, whole Euros, whole Australian Dollars or
in whole smaller denomination thereof, as may be necessary or appropriate.
 
Section 1.06. Status of Obligations.  In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
 
ARTICLE II.
 
The Credits
 
Section 2.01. Commitments.  Subject to the terms and conditions set forth
herein, (a) each Revolving Lender (severally and not jointly) agrees to make
Revolving Loans to the Borrower in Available Currencies from time to time during
the Revolving Availability Period in an aggregate principal amount that will not
result in (i) subject to Sections 2.10(b) and 2.19, the Dollar Amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(ii) subject to Sections 2.10(b) and 2.19, the sum of the Dollar Amount of the
total Revolving Credit Exposures exceeding the aggregate Revolving Commitments
or (iii) subject to Sections 2.10(b) and 2.19, the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit, and (b) each Term Lender
with a Term Loan Commitment (severally and not jointly) agrees to make a Term
Loan to the Borrower in Dollars on the Effective Date, in an amount equal to
such Lender’s Term Loan Commitment by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.  Amounts repaid or prepaid in respect of
Term Loans may not be reborrowed.
 
 
30

--------------------------------------------------------------------------------

 
Section 2.02. Loans and Borrowings.
 
(a) Allocation Among Lenders.  Each Loan (other than a Swingline Loan) shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.04.  The Term Loans shall amortize as set forth in
Section 2.09.
 
(b) Types of Borrowings.  Subject to Section 2.13, each Revolving Borrowing and
Term Loan Borrowing shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Borrower may request in accordance herewith; provided that each ABR
Loan shall only be made in Dollars.  Each Swingline Loan shall be an ABR
Loan.  Each Lender at its option may make any Eurocurrency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Section 2.13, Section 2.14,
Section 2.15 and Section 2.16 shall apply to such Affiliate to the same extent
as to such Lender, but such Affiliate shall be subject to
Section 2.15,  Section 2.16 and Section 2.18 as if it were a party to this
Agreement); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c) Minimum Amounts.  At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of the applicable Borrowing Multiple and not less than the
applicable Borrowing Minimum.  At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $50,000 and not less than $50,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 15 Eurocurrency Borrowings of varying maturities outstanding under the
Revolving Loans and the Term Loans.
 
(d) Limitation on Interest Periods.  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
Section 2.03. Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable
telephonic notice promptly followed by a written confirmation of such request
(via a written Borrowing Request signed by the Borrower) in the case of a
Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three
Business Days (in the case of a Eurocurrency Borrowing denominated in Dollars)
or by irrevocable written notice (via a written Borrowing Request signed by the
Borrower) not later than 11:00 a.m. Local Time, four Business Days (in the case
of a Eurocurrency Borrowing denominated in a Foreign Currency), in each case
before the date of the proposed Borrowing or (b) by irrevocable telephonic
notice promptly followed by a written confirmation of such request (via a
written Borrowing Request signed by the Borrower) in the case of an ABR
Borrowing, not later than 2:00 p.m., New York City time, one Business Day before
the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
 
 
31

--------------------------------------------------------------------------------

 
(i) whether the requested Borrowing is to be a Revolving Borrowing or a Term
Borrowing;
 
(ii) the aggregate amount of such Borrowing;
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(v) in the case of a Eurocurrency Borrowing, the Available Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
 
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
 
If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
Section 2.04. Swingline Loans.
 
(a) Commitment.  Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make advances in Dollars (each such advance, herein a
“Swingline Loan”) to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount at any time outstanding
that will not result in:  (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $30,000,000; or (ii) the Dollar Amount of the total
Revolving Credit Exposures exceeding the total Revolving Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.
 
(b) Request for Swingline Borrowing.  To request a Swingline Loan, the Borrower
shall notify the Swingline Lender of such request by telephone (confirmed in
writing) not later than 2:00 p.m., New York City time, on the day of a proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i) the aggregate amount of such Borrowing;
 
 
32

--------------------------------------------------------------------------------

 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
 
Each such notice shall be irrevocable.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender or by wire transfer,
automated clearing house debit or interbank transfer to such other account,
accounts or Persons as may be designated from time to time by the Borrower (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank) by 4:00 p.m., New York City time, on the requested date of such
Swingline Loan.
 
(c) Types of Swingline Borrowings.  Subject to Section 2.13, each Swingline
Borrowing shall be comprised entirely of ABR Loans.
 
(d) Minimum Amounts.  At the time that each Swingline Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$10,000 and not less than $50,000.
 
(e) Participations in Swingline Loans.  The Swingline Lender may by written
notice given to the Administrative Agent not later than 1:00 p.m., New York City
time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Revolving Lender’s Applicable Percentage
of such Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent in Dollars, for the account of the Swingline Lender, the
amount of such Revolving Lender’s Applicable Percentage of such Swingline Loan
or Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of Dollars in immediately available funds, in the same manner as
provided in Section 2.06 with respect to Revolving Loans made by such Revolving
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
 
 
33

--------------------------------------------------------------------------------

 
Section 2.05. Letters of Credit.
 
(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Available
Currencies as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Revolving
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.11(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Available Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.10(b) and 2.19, the Dollar Amount of the LC Exposure
shall not exceed $75,000,000, (ii) subject to Sections 2.10(b) and 2.19, the sum
of the Dollar Amount of the total Revolving Credit Exposures shall not exceed
the aggregate Revolving Commitments and (iii) subject to Sections 2.10(b) and
2.19, the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, shall not exceed the
Foreign Currency Sublimit.
 
(c) Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) (provided that any
Letter of Credit with a one year term may provide for the renewal thereof for
additional one year periods not to extend past the date in clause (ii) below and
(ii) the date that is five Business Days prior to the Maturity Date.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the
 
 
34

--------------------------------------------------------------------------------

 
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Available Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000 (other than with respect to a
Swingline Loan), the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with (i) to the extent such LC Disbursement was made in
Dollars, an ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or
Swingline Loan in Dollars in an amount equal to such LC Disbursement or (ii) to
the extent that such LC Disbursement was made in a Foreign Currency, a
Eurocurrency Revolving Borrowing in such Foreign Currency in an amount equal to
such LC Disbursement and, in each case, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or
Swingline Loan, as applicable.  If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.  If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any Indemnified Tax that
would not be payable if such reimbursement were made or required to be made in
Dollars, the Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
 
 
35

--------------------------------------------------------------------------------

 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  The
Administrative Agent, the Lenders, the Issuing Banks, or any of their Related
Parties, shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank.  The foregoing provisions of this paragraph (f) shall not be
construed to excuse an Issuing Bank from liability to the Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), an Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g) Disbursement Procedures.  An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  An Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
applicable Issuing Bank and the Lenders with respect to any such LC
Disbursement.
 
(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Available Currency plus the then effective Applicable
Rate with respect to Eurocurrency Revolving Loans); provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse an
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment.
 
 
36

--------------------------------------------------------------------------------

 
(i) Replacement of the Issuing Bank.  Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.11(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.
 
(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount, in
cash, in the applicable Available Currency equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in paragraph (h) or (i) of
Article VIII.  For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrower.  The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.10(b).  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) be applied to satisfy
the other Secured Obligations in accordance with the terms of paragraph (b) of
Section 2.17.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
 
 
37

--------------------------------------------------------------------------------

 
Section 2.06. Funding of Borrowings.
 
(a) Lender Funding.  Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds
(i) in the case of Loans denominated in Dollars, by 12:00 noon, New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders and (ii) in the case of each Loan
denominated in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency; provided that Term Loans shall be
made as provided in Section 2.01(b); provided that Swingline Loans shall be made
as provided in Section 2.04.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account of the Borrower maintained with the Administrative
Agent and designated by the Borrower in the applicable Borrowing Request, in the
case of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
 
(b) Failure to Fund.  Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of the Borrower, the interest rate applicable to
ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
 
Section 2.07. Interest Elections.
 
(a) Types of Borrowings.  Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
(b) Notice of Election.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election (by telephone or
irrevocable written notice in the case of a Borrowing denominated
 
 
38

--------------------------------------------------------------------------------

 
in Dollars or by irrevocable written notice (via an Interest Election Request
signed by the Borrower) in the case of a Borrowing denominated in a Foreign
Currency) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request signed by the Borrower.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.
 
(c) Contents of Interest Election Request.  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Available Currency to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period.”
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
 
(d) Failure to Designate.  If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period(i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the Borrower shall have failed to deliver an Interest
Election Request prior to the third Business Day preceding the end of such
Interest Period, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Available Currency with an Interest Period of one month
unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
 
 
39

--------------------------------------------------------------------------------

 
Section 2.08. Termination and Reduction of Commitments.
 
(a) Mandatory Termination.  Unless previously terminated, (i) the Term Loan
Commitments shall terminate at 4:00 p.m., New York City time, on the Effective
Date and (ii) the Revolving Commitments shall terminate on the Maturity Date.
 
(b) Mandatory Reduction From Prepayment Events.  In the case of any Prepayment
Event (excluding any event described in clause (c) of the definition thereof)
(i) if the amount of Net Proceeds from such Prepayment Event required to be used
to prepay Term Loans pursuant to Section 2.10(c) exceeds the aggregate Term
Loans then outstanding (the “Mandatory Term Loan Prepayment Amount”), then the
Revolving Commitments shall be automatically and permanently reduced by the
amount by which such Net Proceeds exceed the Mandatory Term Loan Prepayment
Amount or (ii) if no Term Loans are outstanding at such time, the Revolving
Commitments shall be automatically and permanently reduced by the full amount of
the Net Proceeds from such Prepayment Event that would otherwise have been
required to be applied to the Term Loans.
 
(c) Optional Termination and Reduction.  The Borrower may at any time terminate,
or from time to time reduce, the Commitments of any Class; provided that
(i) each reduction shall be in an amount that is an integral multiple of
$1,000,000 and not less than $10,000,000 or the remaining amount of such
Commitment; (ii) the Revolving Commitments may not be reduced below the amount
of the commitments to make Swingline Loans unless such commitments are also
reduced; and (iii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10, the sum of the Revolving Credit
Exposures would exceed the total Revolving Commitments.
 
(d) Notice of Termination or Reduction.  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (c) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Revolving Commitments shall be made ratably among the Lenders in accordance with
their respective Revolving Commitments.
 
Section 2.09. Repayment and Amortization of Loans; Evidence of Debt.
 
(a) Promise to Pay.  The Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date in the
currency of such Loan and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.  The Borrower shall
repay Term Loans as provided in paragraph (f).
 
(b) Lender Records.  Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder and the Available Currency in which such indebtedness is due.
 
 
40

--------------------------------------------------------------------------------

 
(c) Administrative Agent Records.  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof, the Available Currency in which it is denominated
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) Prima Facie Evidence.  The entries made in the accounts maintained pursuant
to paragraphs (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e) Request for Note.  Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
(f) Amortization of Term Loans.
 
(i) The Borrower shall repay Term Loans on each date set forth below in the
aggregate principal amount set forth opposite such date (as adjusted from time
to time pursuant to Section 2.10):
 
Installment
 
Quarter Ending/Payment Date
 
Payment Due
 
1.
December 31, 2013
$3,750,000.00
2.
March 31, 2014
$3,750,000.00
3.
June 30, 2014
$3,750,000.00
4.
September 30, 2014
$3,750,000.00
5.
December 31, 2014
$7,500,000.00
6.
March 31, 2015
$7,500,000.00
7.
June 30, 2015
$7,500,000.00
8.
September 30, 2015
$7,500,000.00

 
 
41

--------------------------------------------------------------------------------

 
9.
December 31, 2015
$7,500,000.00
10.
March 31, 2016
$7,500,000.00
11.
June 30, 2016
$7,500,000.00
12.
September 30, 2016
$7,500,000.00
13.
December 31, 2016
$7,500,000.00
14.
March 31, 2017
$7,500,000.00
15.
June 30, 2017
$7,500,000.00
16.
September 30, 2017
$7,500,000.00
17.
December 31, 2017
$11,250,000.00
18.
March 31, 2018
$11,250,000.00
19.
June 30, 2018
$11,250,000.00
20.
Maturity
$161,250,000.00

 
 
To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrower on the Maturity Date.
 
Section 2.10. Prepayments.
 
(a) Optional Prepayment.  The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part without premium or
penalty except for amounts paid in accordance with Section 2.15, subject to the
requirements of this Section.  Optional prepayments of the Term Loans shall be
applied to the installments due thereunder in the inverse order of maturity.
 
(b) Mandatory Prepayment of Revolving Loans.  If at any time, (i) other than as
a result of fluctuations in currency exchange rates, (A) the sum of the
aggregate principal Dollar Amount of all of the Revolving Credit Exposures
(calculated, with respect to those Credit Events denominated in Foreign
Currencies, as of the most recent Computation Date with respect to each such
Credit Event) exceeds the aggregate Revolving Commitments (including as a result
of any mandatory Revolving Commitment reduction effected pursuant to Section
2.08(b)) or (B) the sum of the aggregate principal Dollar Amount of all of the
outstanding Revolving Credit Exposures denominated in Foreign Currencies (the
“Foreign Currency Exposure”) (so calculated), as of the most recent Computation
Date with respect to each such Credit Event, exceeds the Foreign Currency
Sublimit or (ii) solely as a result of fluctuations in currency exchange rates,
(A) the sum of the aggregate principal Dollar Amount of all of the  Revolving
Credit Exposures (so calculated) exceeds 105% of the aggregate Revolving
Commitments or (B) the Foreign Currency Exposure, as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Foreign Currency Sublimit, then the Borrower shall in each case immediately
repay Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.05(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
aggregate Revolving Commitments and (y) the Foreign Currency Exposure to be less
than or equal to the Foreign Currency Sublimit, as applicable.
 
 
42

--------------------------------------------------------------------------------

 
(c) Mandatory Prepayment from Net Proceeds of Prepayment Event.  In the event
and on each occasion that any Net Proceeds are received by or on behalf of the
Borrower or any Domestic Subsidiary in respect of any Prepayment Event, the
Borrower shall, within three Business Days after such Net Proceeds are received,
prepay Term Loans in an aggregate amount equal to such Net Proceeds (but in the
case of any such event described in such clause (a) of the definition of
Prepayment Event, only the amount equal to the Excess Percentage of such Net
Proceeds from the applicable Asset Sale); provided that:
 
(i) in the case of any event described in clauses (a), (b) or (c) of the
definition of Prepayment Event, if the Borrower or any Subsidiary intends to
apply such Net Proceeds from such event within one year after receipt of such
Net Proceeds to acquire or repair assets to be used in the business of the
Borrower, then no prepayment shall be required pursuant to this paragraph in
respect of such event except (A) to the extent of any such Net Proceeds
therefrom that have not been so applied within one year after receipt of such
Net Proceeds, at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so applied or (B) if at the time of the
proposed application of such Net Proceeds, a Default exists, then at that time,
a prepayment shall be required in an amount equal to such Net Proceeds; and
 
(ii) Net Proceeds from a single Prepayment Event shall not be required to be
used to prepay Term Loans under this Section 2.10(c) if the aggregate amount of
Net Proceeds received from such Prepayment Event do not exceed $1,000,000 unless
such Net Proceeds, when added to the aggregate amount of Net Proceeds received
from all Prepayment Events occurring in the same fiscal year that are not
reinvested pursuant to this Section 2.10(c) exceed $1,000,000 (in which event
the aggregate amount of such Net Proceeds from all such Prepayment Events in
excess of $1,000,000, shall then be required to be used to prepay the Term Loans
under this paragraph (c)).
 
(d) Designation of Borrowing.  Prior to any optional or mandatory prepayment of
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (e) of this Section.
 
(e) Notice of Prepayment.  The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 2:00 p.m., New York City
time, three Business Days (in the case of a Eurocurrency Borrowing denominated
in Dollars) or not later than 11:00 a.m. Local Time, four Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing or a Swingline Borrowing, not later than 2:00 p.m., New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Revolving Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08.  Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except:  (i) as necessary to apply fully the required
amount of a mandatory prepayment; (ii) ABR Loans may be prepaid in minimum
amounts equal to $50,000 or the
 
 
43

--------------------------------------------------------------------------------

 
outstanding principal amount of such Loans; and (iii) Swingline Loans may be
prepaid in any amount.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.12 and
(ii) break funding payments pursuant to Section 2.15.  Mandatory prepayments of
Term Loans shall be applied to the remaining amortization payments required to
be made pursuant to Section 2.09(f) in the inverse order of maturity.
 
Section 2.11. Fees.
 
(a) Commitment Fees.  The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate (which, until the Borrower’s delivery of its first compliance
certificate pursuant to Section 5.01(c), will be 0.35%) on the average daily
amount of the unused Revolving Commitment of such Lender during the period from
and including the Effective Date to but excluding the date on which such
Revolving Commitment terminates.  All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  For purposes of
computing commitment fees, the Revolving Commitment of a Revolving Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).
 
(b) Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate as interest on Eurocurrency Revolving Borrowings on the average
daily Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank, for
its own account, a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) applicable to the
Letters of Credit it has issued during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as each Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of its Letters of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  Participation fees and fronting fees
in respect of Letters of Credit denominated in Dollars shall be paid in Dollars,
and participation fees and fronting fees in respect of Letters of Credit
denominated in a Foreign Currency shall be paid in such Foreign Currency.
 
(c) Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
 
 
44

--------------------------------------------------------------------------------

 
(d) Payment of Fees.  All fees payable hereunder shall be paid on the dates due,
in Dollars (except as otherwise expressly provided in this Section 2.11) and
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled
thereto.  Except in the case of errors in payment which have been confirmed by
Administrative Agent, fees paid shall not be refundable under any circumstances.
 
Section 2.12. Interest.
 
(a) ABR.  The Loans comprising each ABR Borrowing or Swingline Loan shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
 
(b) Eurocurrency.  The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period and Available
Currency in effect for such Borrowing plus the Applicable Rate.
 
(c) Default Rate.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any ABR Loan, 2% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section, (ii) with respect to Eurocurrency
Loans, until the end of the Interest Period applicable thereto, the rate
otherwise applicable thereto as provided in the preceding paragraphs of this
Section plus 2% and after the end of the Interest Period therefor:  (A) if such
Eurocurrency Loan is a Dollar Loan, the Alternative Base Rate plus the
Applicable Rate plus 2% and (B) if such Eurocurrency Loan is denominated in an
Available Currency other than Dollars, the rate per annum applicable to
Eurocurrency Loans of the applicable Class and the applicable Available Currency
with a one month Interest Period as the same may change each day plus 2%; or
(iii) in the case of any other amount, 2% plus the rate applicable to ABR
Borrowings as provided in paragraph (a) of this Section.
 
(d) Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan, with respect to Revolving
Loans upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.  Interest on Loans, the principal amount of
which is denominated in an Available Currency, shall be paid in that Available
Currency.
 
(e) Basis of Accrual.  All interest hereunder shall be computed on the basis of
a year of 360 days, except that:  (i) (A) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and (B) interest computed by reference to the AUD Bank Bill Reference Rate
shall be computed on the basis of a year of 365 days and (ii) with respect to
any Available Currency as to which a 365 day year is customarily used as a basis
for such calculation, then interests with respect to Loans denominated in such
Available Currency shall be computed on such basis.  Interest in all cases shall
be calculated and payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rates pursuant to this Section 2.12.
 
 
45

--------------------------------------------------------------------------------

 
Section 2.13. Alternate Rate of Interest.
 
(a) If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
applicable Reference Bank Rate shall be the Eurocurrency Rate for such Interest
Period for such Eurocurrency Borrowing; provided that if any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement;  provided, further,  however,  that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing
shall be requested in Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency, the LIBO Rate for such Borrowing shall be
equal to the rate determined by the Administrative Agent in its sole discretion
after consultation with the Borrower and as consented to in writing by the
Required Lenders (the “Alternative Rate”), provided, however, that until such
time as the aforesaid rate shall be determined and so consented to by the
Required Lenders, Borrowings shall not be available in such non-dollar currency.
 
(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
 
(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that through no fault of the Administrative
Agent adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable currency
or for the applicable Interest Period; or
 
(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period or the applicable currency;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
applicable Available Currency or for the applicable Interest Period, as the case
may be, shall be ineffective and, if the affected currency is Dollars, such
Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing, (ii) if the affected currency is Dollars and any Borrowing
Request requests a Eurocurrency Borrowing denominated in Dollars, such Borrowing
shall be made as an ABR Borrowing and (iii) if the affected currency is a
Foreign Currency and any Borrowing Request requests a Eurocurrency Borrowing
denominated in such affected currency, then the LIBO Rate for such Borrowing
shall be equal to the Alternative Rate.
 
Section 2.14. Increased Costs and Capital Adequacy.
 
 
46

--------------------------------------------------------------------------------

 
(a) Increased Costs.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
 
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Available Currency into a Borrowing denominated in any other
Available Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Available Currency into a Borrowing denominated in
any other Available Currency) or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or such other Recipient hereunder,
whether of principal, interest or otherwise (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Available Currency
into a Borrowing denominated in any other Available Currency), then the Borrower
will pay to such Lender, the Issuing Bank or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.
 
(b) Capital Adequacy.  If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
(c) Certificate Claiming Compensation.  A certificate of a Lender or an Issuing
Bank setting forth (i) the amount or amounts (including a description of the
method of calculating such amount or amounts), necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and (ii) the applicable Change
in Law and other facts that give rise to such amount or amounts shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
 
 
47

--------------------------------------------------------------------------------

 
(d) Time Frame for Request for Compensation.  Failure or delay on the part of
any Lender or any Issuing Bank to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Bank’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law or other event giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided, further that, if the Change in Law or other
event giving rise to such increased costs or reductions is retroactive, then the
180–day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
Section 2.15. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of the operation of Section 2.10, Section 2.18 or Section 2.20), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(e) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18 or Section 2.20, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense (including any loss, cost
or expense due to currency exchange rates or exchange controls) attributable to
such event.  In the case of a Eurocurrency Loan, such loss, cost or expense to
any Lender shall be deemed to include:  (i) an amount determined by such Lender
to be the excess, if any, of (A) the amount of interest which would have accrued
on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (B) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable Available Currency
of a comparable amount and period from other banks in the applicable market
utilized to determine the related LIBO Rate; (ii) any loss incurred in
liquidating or closing out any foreign currency contract; and (iii) any loss
arising from any change in the value of Dollars in relation to any Loan made in
another Available Currency which was not paid on the date due.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower, shall set
forth the method of calculating such amount or amounts and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
 
Section 2.16. Taxes.
 
(a) Payment Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.16) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
 
 
48

--------------------------------------------------------------------------------

 
(b) Payment of Other Taxes.  The Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.
 
(c) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(d) Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f) Status of Lenders.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such
 
 
49

--------------------------------------------------------------------------------

 
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;
 
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2) executed originals of IRS Form W-8ECI;
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
 
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
 
 
50

--------------------------------------------------------------------------------

 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
 
51

--------------------------------------------------------------------------------

 
(h) Survival.  Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
(i) Defined Terms.  For purposes of this Section 2.16, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.
 
Section 2.17. Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set–Offs.
 
(a) Payments Generally.  The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Sections 2.14, 2.15 or 2.16, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 1:00
p.m., New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices in New York, New York or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15 or 2.16 and 10.03 and
the other paragraphs of this Section 2.17  shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or the Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrower takes all
risks of the imposition of any such currency control or exchange regulations.
 
(b) Allocation of Proceeds.  Any proceeds of Collateral received by the
Administrative Agent (i) not constituting (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrower) or (B) a mandatory prepayment (which shall
be applied in accordance with Section 2.10) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the Borrower, second, to pay
any fees or expense reimbursements then due to the Lenders from the Borrower,
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and any other
amounts owing with respect to Banking Services Obligations and Swap Obligations
ratably, fifth, to pay an amount to the Administrative Agent equal to 105% of
the aggregate undrawn face amount
 
 
52

--------------------------------------------------------------------------------

 
of all outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by the Borrower.  Notwithstanding the foregoing, amounts received
from any Loan Party shall not be applied to any Excluded Swap Obligation of such
Loan Party.  Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless a Default is in
existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrower shall pay the break
funding payment required in accordance with Section 2.15.  The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.
 
(c) [Intentionally Omitted].
 
(d) Sharing of Set–Offs.  If, except as expressly provided herein, any Lender
shall, by exercising any right of set–off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all such Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set–off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(e) Payment Assumption.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or an Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the relevant
Lenders or the applicable Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).
 
 
 
53

--------------------------------------------------------------------------------

 
(f) Default by Lender.  If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.04(d), 2.05(d) or (e), 2.06(b), 2.17(e) or
10.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
 
(g) Incorrect Distribution.  If any Secured Party receives any proceeds in an
amount in excess of the amount such Person is entitled to receive under the
terms hereof, such Person shall (a) hold such excess proceeds in trust for the
benefit of the Administrative Agent until paid over to the Administrative Agent
and (b) shall promptly pay the excess amount of such proceeds to the
Administrative Agent.  The Administrative Agent shall promptly distribute the
amount so received to the Secured Parties entitled thereto in accordance with
the terms of this Section 2.17.
 
(h) Return of Proceeds.  If at any time payment, in whole or in part, of any
proceeds distributed hereunder is rescinded or must otherwise be restored or
returned by the Administrative Agent or by any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, then each Person receiving any portion of such proceeds agrees, upon
demand, to return the portion of such proceeds it has received to the Person
responsible for restoring or returning such proceeds.
 
(i) Proceeds Received Directly by a Secured Party.  If any Secured Party
receives any proceeds as a result of the exercise of the right of set–off,
banker’s lien or similar right (other than pursuant to the exercise of the right
of set–off, banker’s lien or similar right exercised to satisfy any Banking
Services Obligations) such Person shall:  (a) notify the Administrative Agent in
writing of the nature of such receipt, the date of the receipt and the amount
thereof; (b) deduct from the proceeds received any costs or expenses (including
attorneys’ fees and expenses) incurred in connection with the acquisition of
such proceeds; (c) hold the remaining amount of such proceeds in trust for the
benefit of the Administrative Agent until paid over to the Administrative Agent;
and (d) pay the remaining amount of such proceeds to the Administrative Agent
promptly upon receipt thereof.  Upon receipt, the Administrative Agent shall
promptly distribute the proceeds so received in accordance with Section 2.17(b).
 
(j) Non–Cash Proceeds.  Notwithstanding anything contained herein to the
contrary, if the Administrative Agent shall ever acquire any Collateral through
foreclosure or by a conveyance in lieu of foreclosure or by retaining any of the
Collateral in satisfaction of all or part of the Secured Obligations or if any
Proceeds received by the Administrative Agent (or received directly by any
Secured Party) to be distributed and shared pursuant to this Article II are in a
form other than immediately available funds, the Person receiving such
Collateral or Proceeds shall not be required to remit any share thereof under
the terms hereof and the Secured Parties shall only be entitled to their
undivided interests in the Collateral or non–cash Proceeds as determined
hereby.  The Secured Parties shall receive the applicable share of any
immediately available funds consisting of Proceeds from such Collateral or
proceeds of such non–cash Proceeds so acquired only if and when paid in
connection with the subsequent disposition thereof.  While any Collateral or
other property to be shared pursuant to this Article II is held by the
Administrative Agent pursuant to this Section 2.17(j), the Administrative Agent
shall hold such Collateral or other property for the benefit of the Secured
Parties in accordance with their undivided interest therein and all matters
relating to the management, operation, further disposition or any other aspect
of such Collateral or other property shall be resolved by the agreement of the
Required Lenders.
 
 
54

--------------------------------------------------------------------------------

 
Section 2.18. Mitigation Obligations; Replacement of Lenders.
 
(a) Mitigation.  If any Lender requests compensation under Section 2.14, or if
the Borrower is required to pay any Indemnified Taxes or additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or
Section 2.16, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement.  If any Lender requests compensation under Section 2.14, or if
the Borrower is required to pay any Indemnified Taxes or additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, or if any Revolving Lender becomes a Defaulting Lender or a
Non-Consenting Lender (as provided in Section 10.02), then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, the Issuing Banks and Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including any amounts due under
Section 2.15 other than in connection with an assignment resulting from a
Lender’s default in its obligations to fund Loans), from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
Section 2.19. Determination of Dollar Amounts.
 
The Administrative Agent will determine the Dollar Amount of:
 
(a) each Eurocurrency Borrowing as of the date two Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion/continuation of
any Borrowing as a Eurocurrency Borrowing,
 
(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and
 
 
55

--------------------------------------------------------------------------------

 
(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and on any other Business Day elected by the Administrative
Agent in its discretion or, during the continuation of an Event of Default, upon
instruction by the Required Lenders.
 
(d) Each day upon or as of which the Administrative Agent determines Dollar
Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Credit Event for which a
Dollar Amount is determined on or as of such day.
 
Section 2.20. Increase of Revolving Commitments.  By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Revolving Lenders), the Borrower may request an increase of the aggregate
amount of the Revolving Commitments:  (i) by an aggregate amount equal to any
integral multiple of $5,000,000 and (ii) by an amount not to exceed
$150,000,000; provided that (i) no Default shall have occurred and be continuing
and (ii) the aggregate amount of the Revolving Commitments shall not previously
have been increased more than four times pursuant to this Section 2.20.  Each
Revolving Lender, in its sole and absolute discretion, shall determine whether
it will increase its Revolving Commitment.  If one or more of the Revolving
Lenders will not be increasing its Revolving Commitment pursuant to such
request, then, with notice to the Administrative Agent and the other Revolving
Lenders, another one or more financial institutions, each as approved by the
Borrower and the Administrative Agent (a “New Lender”), may commit to provide an
amount equal to the aggregate amount of the requested increase that will not be
provided by the existing Revolving Lenders (the “Increase Amount”); provided
that the Revolving Commitment of each New Lender shall be at least $5,000,000
and the maximum number of New Lenders shall be five.  Upon receipt of notice
from the Administrative Agent to the Lenders and the Borrower that the Revolving
Lenders, or sufficient Revolving Lenders and New Lenders, have agreed to commit
to an aggregate amount equal to the Increase Amount (or such lesser amount as
the Borrower shall agree, which shall be at least $5,000,000 and an integral
multiple of $5,000,000 in excess thereof), then:  provided that no Default
exists at such time or after giving effect to the requested increase, the
Borrower, the Administrative Agent and the Revolving Lenders willing to increase
their respective Revolving Commitments and the New Lenders (if any) shall
execute and deliver an Increased Commitment Supplement (herein so called) in the
form attached hereto as Exhibit C. If all existing Revolving Lenders shall not
have provided their pro rata portion of the requested increase, then after
giving effect to the requested increase the outstanding Revolving Loans may not
be held pro rata in accordance with the new Revolving Commitments.  In order to
remedy the foregoing, on the effective date of the Increased Commitment
Supplement the Revolving Lenders shall make advances among themselves, such
advances to be in amounts sufficient so that after giving effect thereto, the
Revolving Loans shall be held by the Revolving Lenders pro rata according to
their respective Revolving Commitments.  The advances made by a Revolving Lender
under this Section 2.20 shall be deemed to be a purchase of a corresponding
amount of the Revolving Loans of one or more of the Revolving Lenders who
received the advances.  The Revolving Commitments of the Revolving Lenders who
do not agree to increase their Revolving Commitments cannot be reduced or
otherwise changed pursuant to this Section 2.20.
 
Section 2.21. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
 
(a) Suspension of Commitment Fees.  the commitment fees shall cease to accrue on
the unfunded portion of the Revolving Commitment of such Defaulting Lender
pursuant to Section 2.11(a);
 
(b) Suspension of Voting.  the Revolving Commitment and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 10.02); provided that except as otherwise provided in Section 10.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;
 
 
 
56

--------------------------------------------------------------------------------

 
(c) Participation Exposure.  if any Swingline Exposure or LC Exposure exists at
the time a Revolving Lender becomes a Defaulting Lender then:
 
(i) Reallocation.  all or any part of such Swingline Exposure and LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages, but only to the extent
that (x) no Event of Default has occurred and is continuing and (y) the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;
 
(ii) Payment and Cash Collateralization.  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within one Business Day following notice by the Administrative Agent (x) first,
prepay such Swingline Exposure and (y) second, cash collateralize for the
benefit of the Issuing Bank only the obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;
 
(iii) Suspension of Letter of Credit Fee.  if the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this
Section 2.21(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;
 
(iv) Reallocation of Fees.  if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.21(c), then the fees payable to the
Revolving Lenders pursuant to Section 2.11(a) and Section 2.11(b) shall be
adjusted in accordance with such non-Defaulting Lenders’ Applicable Percentages;
and
 
(v) Issuing Bank Entitled to Fees.  if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.21(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Revolving
Lender hereunder, all and letter of credit fees payable under Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until and to the extent that such LC Exposure is cash
collateralized and/or reallocated; and
 
(d) Suspension of Swingline Loans and Letters of Credit.  So long as any
Revolving Lender is a Defaulting Lender, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any
 
 
57

--------------------------------------------------------------------------------

 
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
 
(e) Defaulting Lender Cure.  In the event that the Administrative Agent, the
Borrower, the Swingline Lender and the Issuing Bank each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.
 
Section 2.22. Illegality.  If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its lending office to make, maintain or fund Loans whose
interest is determined by reference to the Adjusted LIBO Rate, or to determine
or charge interest rates based upon the Adjusted LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Adjusted LIBO Rate Loans or to convert ABR Loans to Eurocurrency Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans the interest rate on which is determined by reference
to the Adjusted LIBO Rate component of the Alternate Base Rate, the interest
rate on which ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the Alternate Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurocurrency Loans
of such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal  for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
 
ARTICLE III.
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
Section 3.01. Organization; Powers.  Each of the Borrower and each Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
 
58

--------------------------------------------------------------------------------

 
Section 3.02. Authorization; Enforceability.  The Loan Documents to be entered
into by the Borrower and each Subsidiary Guarantor are within their respective
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
the Borrower or any of the Subsidiary Guarantors is to be a party, when executed
and delivered, will constitute, a legal, valid and binding obligation of, the
Borrower or such Subsidiary Guarantor (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
Section 3.03. Governmental Approvals; No Conflicts.  The execution, performance
and delivery of the Loan Documents by the Borrower and the Subsidiary
Guarantors:  (a) do not require any consent or approval of, registration or
filing with (other than the inclusion of this Agreement as an exhibit to routine
filings under the 1934 Act or any other action by any Governmental Authority
except for such consents, approvals, registrations and filings which have
already been obtained or made, (b) will not violate any applicable law or
regulation or the charter, by–laws or other organizational documents of the
Borrower or any of the Subsidiaries or any order of any Governmental Authority,
(c) will not violate in any material respect or result in a material default
under any indenture, agreement or other instrument binding upon the Borrower or
any of the Subsidiaries, or its or their assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of the
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of the Subsidiaries.
 
Section 3.04. Financial Condition; No Material Adverse Change.
 
(a) Financial Statements.  The Borrower has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended March 31, 2013 reported on by
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2013, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and the Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year–end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
 
(b) Contingent Liabilities, etc.  Except:  (i) as disclosed in the financial
statements referred to above or the notes thereto and (ii) for the Disclosed
Matters, none of the Borrower or the Subsidiaries has, as of the Effective Date,
any contingent liabilities, unusual long–term commitments or unrealized losses
which could reasonably be expected to result in a Material Adverse Effect.
 
(c) Material Adverse Change.  Except for the Disclosed Matters, since March 31,
2013 there has been no material adverse change in the business, assets,
operations or financial condition of the Borrower and the Subsidiaries, taken as
a whole.
 
Section 3.05. Properties.
 
(a) Title.  Each of the Borrower and the Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business (including its Collateral), except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes free and clear of all
Liens other than Permitted Encumbrances and Liens permitted by Section 6.02;
 
 
59

--------------------------------------------------------------------------------

 
(b) Intellectual Property.  Each of the Borrower and the Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect;
 
Section 3.06. Litigation and Environmental Matters.
 
(a) Pending Actions.  There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any of the Loan Documents.
 
(b) Environmental Matters.  Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(c) Material Adverse Effect.  The Disclosed Matters, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
Section 3.07. Compliance with Laws and Agreements.  Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
Section 3.08. Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
Section 3.09. Taxes.  Each of the Borrower and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not,
 
 
60

--------------------------------------------------------------------------------

 
as of the date of the most recent financial statements reflecting such amounts,
exceed by more than $5,000,000 of the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$5,000,000 of the fair market value of the assets of all such underfunded Plans.
 
Section 3.11. Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of the Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such projections were delivered to the Lenders.
 
Section 3.12. Subsidiaries.  As of the Effective Date, Borrower has no
Subsidiaries other than those listed on Schedule 3.12 hereto and those
Subsidiaries owned by Foreign Subsidiaries (which are not listed on
Schedule 3.12).  As of the Effective Date, Schedule 3.12 sets forth the
jurisdiction of incorporation or organization of each Subsidiary directly owned
by the Borrower and each Domestic Subsidiary, the percentage of Borrower’s
ownership of the outstanding Equity Interests of each Subsidiary directly owned
by Borrower, the percentage of each Subsidiary’s ownership of the outstanding
Equity Interests of each Domestic Subsidiary and the authorized, issued and
outstanding Equity Interests of each Subsidiary directly owned by the Borrower
and each Domestic Subsidiary.
 
Section 3.13. Insurance.  Each of the Borrower and the Subsidiaries maintain
with financially sound and reputable insurers, insurance with respect to its
properties and business against such casualties and contingencies and in such
amounts as are usually carried by businesses engaged in similar activities as
the Borrower and the Subsidiaries and located in similar geographic areas in
which the Borrower and the Subsidiaries operate.
 
Section 3.14. Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened.  The hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters in any material respect.  All material
amounts due from the Borrower or any Subsidiary, or for which any claim may be
made against the Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary.
 
Section 3.15. Solvency.  Immediately following the making of each Loan and after
giving effect to the application of the proceeds of such Loans:  (a) the fair
value of the assets of Borrower and each Subsidiary Guarantor, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of Borrower and
each Subsidiary Guarantor will be greater than the amount that will be required
to pay the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) Borrower and each Subsidiary Guarantor will be able to
 
 
61

--------------------------------------------------------------------------------

 
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) Borrower and each
Subsidiary Guarantor will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Effective Date.  As used in this
Section 3.15, the term “fair value” means the amount at which the applicable
assets would change hands between a willing buyer and a willing seller within a
reasonable time, each having reasonable knowledge of the relevant facts, neither
being under any compulsion to act, with equity to both and “present fair
saleable value” means the amount that may be realized if the applicable
company’s aggregate assets are sold with reasonable promptness in an arm’s
length transaction under present conditions for the sale of a comparable
business enterprises.
 
Section 3.16. Margin Securities.  Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock.
 
Section 3.17. Perfection of Security Interests.  The Security Agreement creates
in favor of the Administrative Agent for the benefit of the Secured Parties a
valid and enforceable security interest in the Collateral to secure the Secured
Obligations.  With respect to each of the Borrower and each Subsidiary
Guarantor, upon the filing of UCC-1 Financing Statements under the UCC in the
jurisdiction of its organization naming it as the debtor, the Administrative
Agent as the secured party and describing the property it owns which is included
as Collateral, the security interest in that portion of the Collateral, in which
a security interest may be perfected by filing of a financing statement under
the UCC, will be perfected and will be prior to any other financing statement or
other Lien, except for Permitted Encumbrances described in clauses (b), (c) and
(d) of such definition and Liens permitted pursuant to Section 6.02(b) and
(d).  Upon delivery to the Administrative Agent of the certificates evidencing
the Equity Interests of the Domestic Subsidiaries included in the Collateral
that constitute “certificated securities” as defined in the applicable UCC and
duly executed blank stock powers relating thereto, the security interest in
favor of the Administrative Agent granted under the Security Agreement therein
will be perfected and will be prior to any other security interest created under
the UCC and such security interest will otherwise be acquired by the
Administrative Agent free of any adverse claims.
 
Section 3.18. Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.   No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.
 
 
62

--------------------------------------------------------------------------------

 
ARTICLE IV.
 
Conditions
 
Section 4.01. Effective Date.  The effectiveness of this Agreement to amend and
restate the Existing Agreement as herein contemplated and the obligations of the
Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto (including the Borrower) either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower, covering such matters relating to the
Borrower, the Subsidiary Guarantors and the Loan Documents as the Administrative
Agent shall reasonably request.  The Borrower hereby requests such counsel to
deliver such opinions.
 
(c) The Administrative Agent shall have received the Subsidiary Guaranty and the
Security Agreement duly executed by the parties thereto (such that the Minimum
Guarantee and Pledge Requirement shall then be satisfied).
 
(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and each
Subsidiary Guarantor, the power and authority of Borrower and each Subsidiary
Guarantor to execute, deliver and perform the Loan Documents to which each is a
party and any other legal matters relating to the Borrower, any Subsidiary
Guarantor or the Loan Documents, all in form and substance satisfactory to the
Administrative Agent and its counsel.
 
(e) Subject to the terms of Section 4.02 of the Security Agreement, the
Administrative Agent shall have received stock certificates representing all of
the outstanding capital stock or other Equity Interests of each Material
Subsidiary (other than Acxiom CDC, Inc. or any of its subsidiaries and any
Foreign Subsidiary owned by a Foreign Subsidiary) owned by or on behalf of the
Borrower or any Subsidiary Guarantor as of the Effective Date (except that stock
certificates representing capital stock or other Equity Interests issued by a
Foreign Subsidiary shall be limited to 65% of the outstanding Equity Interest of
such Foreign Subsidiary), and stock powers and instruments of transfer, endorsed
in blank, with respect to such stock certificates.
 
(f) Subject to the terms of Section 4.02 of the Security Agreement, the
Administrative Agent shall have received all documentation, including amendments
to UCC financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Agreement;
 
(g) The loans under the Existing Agreement shall have been refinanced in full by
Loans hereunder and all commitments to extend credit thereunder shall have been
terminated;
 
(h) The Administrative Agent and J.P. Morgan Securities LLC shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including with respect to the Administrative Agent and JP Morgan Securities LLC
only, to the extent invoiced, reimbursement or payment of all out–of–pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.
 
 
63

--------------------------------------------------------------------------------

 
(i) The Administrative Agent shall have received satisfactory evidence that all
consents and approvals required to be obtained from any Governmental Authority
or other Person shall have been obtained.
 
(j) The Administrative Agent shall have received payment of an amount equal to
all unpaid interest and fees accrued under the Existing Agreement to the
Effective Date, together with all other fees, expenses and other charges
outstanding thereunder, including any charges due under Section 2.15 of the
Existing Agreement arising as a result of the termination of the Interest
Periods thereunder on the Effective Date.
 
(k) The Borrower shall have made a repayment of the loans outstanding on the
Effective Date under the Existing Agreement to the extent necessary so that the
total Revolving Credit Exposure will not exceed the total Revolving Commitments
under this Agreement as of the Effective Date.
 
(l) The representations and warranties of the Borrower and the Subsidiary
Guarantors set forth in the Loan Documents shall be true and correct in all
material respects.
 
(m) No Default shall have occurred and be continuing.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 4:00 p.m., New
York City time, on October 15, 2013 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
 
Section 4.02. Each Credit Event.  The obligations of each Lender to make a Loan
on the occasion of any Borrowing is subject to receipt of the request therefor
in accordance herewith and to the satisfaction of the following conditions:
 
(a) The representations and warranties of the Borrower and the Subsidiary
Guarantors set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing, except to the extent
such representations and warranties expressly relate to an earlier date in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date.
 
(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
 
(c) At the time of and immediately after such Borrowing, the Revolving Credit
Exposures shall not exceed the Revolving Commitments, and the combined aggregate
Dollar Amount of all Foreign Currency Loans shall not exceed the Foreign
Currency Sublimit.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
 
 
64

--------------------------------------------------------------------------------

 
Section 4.03. Effective Date Advances and Adjustments.  On the Effective Date,
the aggregate amount of the revolving commitments under the Existing Agreement
is changed hereunder but not all Lenders are participating in the Revolving
Commitments based on their pro rata percentages established under the Existing
Agreement.  As a result, the revolving loans outstanding under the Existing
Agreement which are continued hereunder will not be held pro rata by the Lenders
in accordance with their Applicable Percentages determined hereunder.  To remedy
the foregoing, on the Effective Date and upon fulfillment of the conditions in
Section 4.01, the Lenders shall make advances among themselves (which may be
through the Administrative Agent) so that after giving effect thereto the
Revolving Loans will be held by the Lenders, pro rata in accordance with their
respective Applicable Percentages hereunder.  The advances made on the Effective
Date under this Section by each Lender whose Applicable Percentage is new or has
increased under this Agreement (as compared to its applicable percentage under
the Existing Agreement) shall be deemed to be a purchase of a corresponding
amount of the Revolving Loans of the Lender or Lenders whose Applicable
Percentage has decreased (as compared to its applicable percentage under the
Existing Agreement).  The advances made under this Section shall be ABR
Borrowings.
 
ARTICLE V.
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
Section 5.01. Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a) Annual Audit.  Within 90 days after the end of each fiscal year of the
Borrower, (i) its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied and (ii) the Borrower’s unaudited consolidating
balance sheet and related statement of operations as of the end of and for such
year, both certified by one of its Financial Officers as presenting fairly in
all material respects the financial condition and results of operations of the
Borrower and the Subsidiaries on a consolidating basis in accordance with GAAP
consistently applied;
 
(b) Quarterly Financial Statements.  Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its unaudited
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year and its unaudited consolidating balance
sheet and statement of operations for the same period, all certified by one of
its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated and consolidating basis in accordance with GAAP
consistently applied, subject to normal year–end audit adjustments and the
absence of footnotes;
 
 
65

--------------------------------------------------------------------------------

 
(c) Compliance Certificate.  Concurrently with any delivery of financial
statements under paragraph (a) or (b) above or notice of delivery to the SEC of
financial statements under paragraph (f) below, a certificate of a Financial
Officer of the Borrower (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Article VII, (iii) setting
forth reasonably detailed calculations demonstrating the calculation of the
Leverage Ratio for determining the Applicable Rate, (iv) certifying as to the
Borrower’s compliance with Section 2.10(c) for the period covered by such
financial statements, (v) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Borrower’s audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (vi) and setting forth calculations
demonstrating whether the Minimum Guarantee and Pledge Requirement is then
satisfied in accordance with the provisions of Section 5.11;
 
(d) Accountants Report.  Concurrently with any delivery of financial statements
under paragraph (a) above, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of any failure of the Borrower  to comply with the
terms, covenants, provisions or conditions of Article VII insofar as they relate
to accounting matters (which certificate may be limited to the extent required
by accounting rules or guidelines);
 
(e) Annual Budget.  If requested by the Administrative Agent, a detailed
consolidated budget for the fiscal year designated by the Administrative Agent
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such fiscal year and
setting forth the assumptions used for purposes of preparing such budget) and,
promptly when available, any significant revisions of any such budget delivered
under this paragraph;
 
(f) Governmental Reports.  Promptly after the same become publicly available,
copies of all annual and quarterly reports and proxy statements filed by the
Borrower or any Subsidiary with the SEC (or any Governmental Authority
succeeding to any or all of the functions of SEC) which reports and statements
may be furnished electronically and all other material reports or statements
filed by the Borrower or any Subsidiary with SEC or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be, which reports and statements may be furnished electronically;
provided, that the financial statements or other information required to be
delivered pursuant to Section 5.01(a), Section 5.01(b) or this Section 5.01(f)
shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the SEC’s website on the Internet at www.sec.gov, or at another
website identified in such notice and accessible by the Lenders without
charge.  For purposes of clarification, such notice may be included in a
certificate delivered pursuant to Section 5.01(c); and
 
(g) Other Information.  Promptly following any reasonable request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of any
Loan Document (including, the compliance with the provisions of Section 6.01(n),
Section 6.04(h), Section 6.05 and Section 6.06(e)), as the Administrative Agent
or any Lender may reasonably request.
 
Section 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
 
66

--------------------------------------------------------------------------------

 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting, the Borrower or
any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$10,000,000; and
 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
Section 5.03. Existence; Conduct of Business.  The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or other disposition permitted under
Section 6.05.  The Borrower will, and will cause each of the Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
Section 5.04. Payment of Obligations.  The Borrower will, and will cause each of
the Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 5.05. Maintenance of Properties.  The Borrower will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
 
Section 5.06. Insurance.  The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance with respect to its properties and business against such
casualties and contingencies and in such amounts as shall be in accordance with
the general practices of businesses engaged in similar activities as the
Borrower and the Subsidiaries and in similar geographic areas in which the
Borrower and the Subsidiaries operate, containing such terms, in such forms and
for such periods as may be reasonable and prudent.  The Borrower will furnish to
the Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.
 
Section 5.07. Books and Records; Inspection and Audit Rights.  The Borrower
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
 
 
67

--------------------------------------------------------------------------------

 
Section 5.08. Compliance with Laws.  The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with  Anti-Corruption Laws and
applicable Sanctions.
 
Section 5.09. Use of Proceeds and Letters of Credit.  The proceeds of the (a)
Revolving Loans and Swingline Loans will be used to finance the working capital
needs of the Borrower and its Subsidiaries and for other general corporate
purposes of the Borrower and its Subsidiaries in the ordinary course of business
and (b) Term Loans will be used to refinance certain Indebtedness, to pay
transaction costs and expenses and for other general corporate purposes of the
Borrower and its Subsidiaries in the ordinary course of business. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.  Letters of Credit will be issued only to support
the general corporate needs of the Borrower and the Subsidiaries.
 
Section 5.10. Additional Subsidiary Guarantors.  If any Material Subsidiary
(other than an Affected Foreign Subsidiary) is formed or acquired after the
Effective Date, or if any Subsidiary is required to become a Subsidiary
Guarantor hereunder pursuant to Section 5.11, the Borrower will:
 
(a)            notify the Administrative Agent thereof;
 
(b)           within 30 days (or such longer period as the Administrative Agent
may agree, in its sole discretion) after such Subsidiary is formed, acquired or
designated, as applicable cause such Subsidiary to become a party to the
Subsidiary Guaranty and the Security Agreement pursuant to the completion and
execution of a Subsidiary Joinder Agreement (as such term is defined in the
Security Agreement) and promptly take such actions to create and perfect Liens
in accordance with the terms of the Security Agreement to secure the Secured
Obligations as the Administrative Agent shall reasonably request;
 
(c)           within 30 days (or such longer period as the Administrative Agent
may agree, in its sole discretion) after such Subsidiary is formed, acquired or
designated, as applicable, cause such Subsidiary to:
 
(i)           execute and deliver such documents, organizational documents,
certificates, resolutions and opinions of the type referred to in Sections
4.01(b), (d), (e) and (f) with respect to each such Subsidiary, and its entry
into the Subsidiary Guaranty and the Security Agreement;
 
(ii)           execute and deliver any and all further documentation and take
such further action as the Administrative Agent may deem necessary or reasonably
appropriate to:
 
(1)            grant, perfect and protect such Liens;
 
(2)            to evidence the authority of such Subsidiary to grant such Liens;
 
 
68

--------------------------------------------------------------------------------

 
(3)            for the Administrative Agent to obtain the full benefits of this
Agreement and the other Loan Documents, but subject to the exclusions set forth
in the Security Agreement; and
 
(iii)            cause the Equity Interests issued by such Subsidiary Guarantor
to be pledged pursuant to the Security Agreement by the owner thereof.
 
Section 5.11. Minimum Guarantee and Pledge Requirement.  Concurrently with each
delivery of financial statements pursuant to Section 5.01(a) or
Section 5.01(b) or notice of delivery of such financial statements to the SEC
pursuant to Section 5.01(f), the Borrower will determine whether the Minimum
Guarantee and Pledge Requirement is then satisfied, and provide notice
(including reasonably detailed calculations with respect thereto) of the outcome
of such determination to the Administrative Agent.  If the Minimum Guarantee and
Pledge Requirement is not then satisfied, the Borrower will (a) promptly (and in
any event within five Business Days (or such longer period as the Administrative
Agent may agree, in its sole discretion) after delivery of the notice provided
pursuant to the immediately preceding sentence) identify to the Administrative
Agent those Subsidiaries that are to become Subsidiary Guarantors (regardless of
any such Subsidiary’s non-status as a “Material Subsidiary”) in order to satisfy
the Minimum Guarantee and Pledge Requirement, and (b) take such actions as
required by Sections 5.10(b) and (c) with respect to those Subsidiaries that are
to become Subsidiary Guarantors.
 
Section 5.12. Further Assurances.  The Borrower will execute, and will cause
each Subsidiary Guarantor to execute, any and all further documents, agreements
and instruments, and take all such further actions, which may be required under
any applicable law, or which either the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents all at the expense of the Borrower.
 
Section 5.13. Post-Closing Matters. Within ten Business Days after the Effective
Date (a) provide the Administrative Agent with evidence that the UCC-1 financing
statements listed on Part One of Schedule 5.13 have been terminated and (b) use
commercially reasonable efforts to amend the UCC-1 financing statements listed
on Part Two of Schedule 5.13 (with the form of any such UCC-3 or other amendment
filed pursuant to this clause (b) to be subject to the satisfaction of the
Administrative Agent in its reasonable discretion) and provide the
Administrative Agent with evidence of the same.
 
ARTICLE VI.
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 6.01. Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) Indebtedness created under the Loan Documents;
 
(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals, replacements and other modifications of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof
(collectively, “Refinancing Indebtedness”);
 
 
69

--------------------------------------------------------------------------------

 
(c) Indebtedness owed by the Borrower to a Subsidiary Guarantor or by a
Subsidiary Guarantor to the Borrower or another Subsidiary Guarantor;
 
(d) Guarantees by the Borrower or any Subsidiary of any Indebtedness of the
Borrower or any Subsidiary Guarantor;
 
(e) Indebtedness owed by a Foreign Subsidiary to Borrower or owed by a Affected
Foreign Subsidiary to another Affected Foreign Subsidiary incurred in accordance
with the restrictions set forth in Section 6.04(l);
 
(f) Guarantees provided in accordance with the restrictions set forth in
Section 6.04(l) by the Borrower or a Subsidiary of Indebtedness of a Foreign
Subsidiary;
 
(g) Indebtedness incurred in the ordinary course of business with respect to
surety and appeal bonds, performance and return–of–money bonds, and other
similar obligations not exceeding at any time outstanding a Dollar Amount equal
to $25,000,000 in aggregate liability;
 
(h) Indebtedness constituting of obligations to reimburse worker’s compensation
insurance companies for claims paid by such companies on Borrower’s or a
Subsidiaries’ behalf in accordance with the policies issued to Borrower and the
Subsidiaries;
 
(i) Indebtedness arising in connection with Swap Agreements entered into in
accordance with Section 6.10;
 
(j) Indebtedness arising as a result of the licensing of software or data by the
Borrower and the Subsidiaries;
 
(k) Indebtedness consisting of customer deposits and advance payments received
in the ordinary course of business and consistent with past practices from
customers for goods purchased in the ordinary course of business;
 
(l) Indebtedness consisting of any purchase price adjustment, earnout or
deferred payment of a similar nature (other than in respect of non-competition
agreements and other such arrangements referred to below) incurred in connection
with an acquisition (but only to the extent that no payment has at the time
accrued pursuant to such purchase price adjustment, earnout or deferred payment
obligation);
 
(m) Indebtedness owed in respect of overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearinghouse transfers of funds;
 
(n) So long as no Default exists at the time of incurring such Indebtedness or
would result therefrom and the Borrower would be in pro forma compliance with
Article VII after giving effect to the following Indebtedness created, incurred
or assumed, the Borrower and the Subsidiary Guarantors may create, incur or
assume:
 
(i) Purchase Money Indebtedness;
 
(ii) unsecured Indebtedness (other than obligations in respect of Swap
Agreements and Guarantees of Indebtedness of others);
 
 
70

--------------------------------------------------------------------------------

 
(iii) in addition to Purchase Money Indebtedness, other secured Indebtedness of
the Borrower, and for the avoidance of doubt not the Subsidiary Guarantors,
(other than obligations of the Borrower under any Swap Agreement and Guarantees
of Indebtedness of others); provided that as of the date of the incurrence of
such Indebtedness and after giving effect thereto the aggregate principal Dollar
Amount of such secured Indebtedness then outstanding (not including any Purchase
Money Indebtedness) shall not exceed $30,000,000 at any time;
 
(o) So long as no Default exists at the time of incurring such Indebtedness or
would result therefrom and the Borrower would be in pro forma compliance with
Article VII after giving effect to the Indebtedness created, incurred or
assumed, the following Indebtedness shall be permitted:
 
(i) unsecured Indebtedness (other than obligations in respect of Swap
Agreements, Guarantees of Indebtedness of others and Indebtedness in respect of
mandatory redemption or mandatory dividend rights on Equity Interests) of
Subsidiaries that are not Subsidiary Guarantors incurred after the Effective
Date and owed to any Person other than the Borrower or any Subsidiary Guarantor;
provided that as of the date of the incurrence of such Indebtedness under the
permissions of this clause (i) and after giving effect thereto, the aggregate
principal Dollar Amount of all such Indebtedness incurred under the permissions
of this clause (i) then outstanding (excluding the principal Dollar Amount of
the Indebtedness incurred under the other permissions of clause (ii) below)
shall not exceed (a) $50,000,000 with respect to all Domestic Subsidiaries that
are not Subsidiary Guarantors and (b) $15,000,000 with respect to all Foreign
Subsidiaries; and
 
(ii) Purchase Money Indebtedness or other secured Indebtedness of the Foreign
Subsidiaries which is owed to any Person other than the Borrower or any
Subsidiary Guarantor; provided the aggregate outstanding principal Dollar Amount
of all such Purchase Money Indebtedness or other secured Indebtedness owed by
the Foreign Subsidiaries (including, any such Indebtedness outstanding on the
Effective Date and identified on Schedule 6.01) shall not at any time exceed
$25,000,000 in the aggregate.
 
Section 6.02. Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:
 
(a) Permitted Encumbrances and Liens created by the Security Agreement and the
other Loan Documents;
 
(b) Any Lien on any asset of the Borrower or any Subsidiary existing on the
Effective Date and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Borrower or any Subsidiary and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals, replacements and other modifications thereof that do not
increase the outstanding principal amount thereof;
 
(c) Liens in favor of Borrower or any Subsidiary Guarantor;
 
(d) Liens on insurance policies and the proceeds thereof granted in the ordinary
course to secure the financing of insurance premiums with respect thereto, not
to exceed $10,000,000;
 
(e) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods, in each case entered into in the
ordinary course of business;
 
 
71

--------------------------------------------------------------------------------

 
(f) any Lien existing on any asset, including any Lien that attaches by law to
the proceeds thereof, prior to the acquisition thereof by the Borrower or any
Subsidiary or existing on any property or asset, including any Lien that
attaches by law to the proceeds thereof, of any Person that becomes a Subsidiary
or is merged or consolidated with the Borrower or any Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary or is so merged or
consolidated securing Indebtedness permitted under Section
6.01(l);  provided  that (A) such Lien is not created in contemplation of or in
connection with such acquisition, merger or consolidation or such Person
becoming a Subsidiary, as the case may be, (B) such Lien shall not apply to any
other asset of the Borrower or any Subsidiary and (C) such Lien shall secure
only those obligations that it secures on the date of such acquisition, merger
or consolidation or the date such Person becomes a Subsidiary, as the case may
be, or, with respect to any such obligations that shall have been extended,
renewed or refinanced in accordance with Section 6.01;
 
(g) Bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by Borrower or any Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds;
 
(h) The following Liens which may only be created, incurred or assumed if no
Default exists at the time of creating, incurring or assuming such Lien or would
result therefrom:
 
(i) Liens on assets of the Borrower and the Subsidiary Guarantors securing
Indebtedness permitted under Section 6.01(n)(i);
 
(ii) Liens on assets of the Foreign Subsidiaries securing Indebtedness permitted
by Section 6.01(o)(ii); and
 
(iii) Liens on assets of the Borrower that are not required to be Collateral
securing Indebtedness of the Borrower permitted by Section 6.01(n)(iii).
 
Section 6.03. Fundamental Changes.
 
(a) The Borrower will not, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall
exist:  (i) any Subsidiary may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (ii) any Material Subsidiary may
merge into or consolidate with any other Subsidiary if the surviving Person
assumes the obligations of the applicable Material Subsidiary under the Loan
Documents, if any, and is solvent as contemplated under Section 3.15 hereunder
after giving effect to such merger or consolidation, except that a Material
Subsidiary that is a Domestic Subsidiary may not be merged into or consolidated
with a Foreign Subsidiary; (iii) any Subsidiary that is not party to the
Subsidiary Guaranty may liquidate or dissolve if its assets are transferred to
Borrower or a Material Subsidiary and the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; (iv) Borrower or any Material
Subsidiary may consolidate with or merge with any other Person in connection
with an acquisition permitted by Section 6.04, so long as the Borrower or such
Material Subsidiary is the surviving Person; and (v) any Subsidiary may merge
into or consolidate with any other Person in connection with a transaction
permitted by Section 6.05.
 
 
72

--------------------------------------------------------------------------------

 
(b) The Borrower will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
 
Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of the Subsidiaries to make or permit
to exist any Investment except:
 
(a) Permitted Investments and Investments by Foreign Subsidiaries which are held
or made outside the United States of the same or similar quality as the
Permitted Investments;
 
(b) Investments existing on the Effective Date and set forth on Schedule 6.04;
 
(c) Investments by Borrower or any Subsidiary in, and the purchase by the
Borrower or any Subsidiary of, Equity Interests of any Subsidiary Guarantor;
 
(d) Indebtedness (including Guarantees) permitted by paragraphs (c) and (d) of
Section 6.01;
 
(e) Loans and advances to employees for business expenses incurred in the
ordinary course of business;
 
(f) the Borrower or any Subsidiary (the “Acquiring Company”) may acquire assets
constituting a business unit of any Subsidiary (a “Transferring Subsidiary”) if
the Acquiring Company assumes all the Transferring Subsidiary’s liabilities,
including all liabilities of the Transferring Subsidiary under the Loan
Documents to which it is a party and if all of the capital stock of the
Transferring Subsidiary is owned directly or indirectly by the Acquiring Company
(and, following such assignment and assumption, such Transferring Subsidiary may
wind up, dissolve and liquidate) except that no Foreign Subsidiary may acquire
assets of a Domestic Subsidiary in such a transaction;
 
(g) if no Default exists or would result therefrom, a Permitted Acquisition if,
after giving pro forma effect to any Indebtedness and EBITDA of the Person to be
acquired or to the assets to be acquired, either (i) Borrower shall have a
Leverage Ratio of no more than 2.50 to 1.00 calculated as of the last day of the
most recently-ended fiscal quarter of Borrower as if the proposed acquisition
had occurred on the first day of the four fiscal quarter period ending on the
last day of such fiscal quarter, or (ii) if such Leverage Ratio as so calculated
is more than 2.50 to 1.00, then, with respect to this clause (ii), the Purchase
Price for the proposed acquisition in question together with the Purchase Prices
paid for all Permitted Acquisitions pursuant to this paragraph (g)(ii)
consummated in the same fiscal year of Borrower does not exceed a Dollar Amount
equal to $100,000,000;
 
(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
 
(i) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
 
(j) Investments in the form of Swap Agreements permitted by Section 6.10;
 
(k) Investments received in connection with the disposition of any asset
permitted by Section 6.05(a); and
 
 
73

--------------------------------------------------------------------------------

 
(l) in addition to the Investments permitted by paragraphs (a) through (k) of
this Section 6.04, any other Investment by the Borrower or any Subsidiary;
provided that as of the date of any such proposed Investment and after giving
effect thereto:
 
(i) no Default exists; and
 
(ii) either:  (A) the Leverage Ratio is less than or equal to 2.50 to 1.00
calculated on a pro forma basis as of the last day of the most recently-ended
fiscal quarter of Borrower as if the Investment had occurred on the first day of
the four fiscal quarter period ending on the last day of such fiscal quarter, or
(B) if such Leverage Ratio as so calculated for such date is more 2.50 to 1.00,
then, with respect to this clause (B):
 
(1) if the proposed Investment is to be made in, to or for the benefit of any
Subsidiary that is not a Subsidiary Guarantor, then the Dollar Amount of the
Outstanding Investments made in, to or for the benefit of all Subsidiaries that
are not Subsidiary Guarantors is less than or equal to $50,000,000 in the
aggregate; and
 
(2) if the proposed Investment is to be made in, to or for the benefit of a
Person who is not a Subsidiary, then the Dollar Amount of the Outstanding
Investments made in, to or for the benefit of Persons who are not Subsidiaries
is less than or equal to $25,000,000 in the aggregate.
 
Section 6.05. Asset Sales.  The Borrower will not, and will not permit any of
the Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
the Subsidiaries to issue any additional Equity Interest in such Subsidiary
(each such action, an “Asset Sale”), except:
 
(a) any Asset Sale if (i) the aggregate book value of the assets sold,
transferred, leased or otherwise disposed of after the Effective Date (excluding
the book value of all Asset Sales previously consummated pursuant to
Section 6.05(d)) after giving effect to such Asset Sale does not exceed 30% of
the consolidated total assets of the Borrower and the Subsidiaries as of the
date of determination (including the book value of all Asset Sales previously
consummated pursuant to Section 6.05(d)), in each case as determined in
accordance with GAAP, (the “Prepayment Threshold”) and (ii) the Leverage Ratio
is less than or equal to 2.00 to 1.00 calculated on a pro forma basis as of the
last day of the most recently-ended fiscal quarter of Borrower as if the Asset
Sale (including any Indebtedness prepaid substantially contemporaneously with
the closing of such Asset Sale) had occurred on the first day of the four fiscal
quarter period ending on the last day of such fiscal quarter; provided that if
the aggregate book value of the assets sold, transferred, leased or otherwise
disposed of pursuant to this Section 6.05(a) after the Effective Date after
giving effect to such Asset Sale exceeds the Prepayment Threshold, Borrower
shall be obligated to comply with the requirements of Section 2.08(b),
Section 2.10(b) and Section 2.10(c), as applicable, with respect to the Excess
Percentage of the Net Proceeds of such Asset Sale;
 
(b) any Asset Sale involving the sale, transfer or disposition of inventory,
used or surplus equipment or Permitted Investments in the ordinary course of
business or the sale, lease or sublease of equipment to customers in the
ordinary course of business;
 
(c) any Asset Sale to the Borrower or a Subsidiary in accordance with
Section 6.03; and
 
 
74

--------------------------------------------------------------------------------

 
(d) all other Asset Sales if Borrower complies with the requirements of
Section 2.08(b), Section 2.10(b) and Section 2.10(c), as applicable, with
respect to the Net Proceeds of each such Asset Sale;
 
provided that, no less than 10 Business Days prior to the consummation of any
Asset Sale pursuant to this Section 6.05, the Borrower shall (other than with
respect to Asset Sales pursuant to clauses (b) and (c) above and any other Asset
Sales that none of the Net Proceeds thereof are required to be applied as a
mandatory prepayment as set forth in Section 2.10(c)(ii)) deliver written notice
to the Administrative Agent setting forth the details of such proposed Asset
Sale and whether such Asset Sale shall be consummated pursuant to clause (a) or
(d) above and with respect to an Asset Sale proposed to be consummated pursuant
to clause (a) or (d) above, whether the Net Proceeds or any Excess Percentage of
the Net Proceeds, as applicable, of such Asset Sale will be (1) reinvested in
the business of the Borrower or (2) used to prepay the Term Loans and reduce the
Revolving Commitments and prepay the Revolving Loans as necessary.  Such notice
shall include a certification by a Financial Officer or other executive officer
of the Borrower with respect to an Asset Sale proposed to be consummated
pursuant to clause (a) above, that the requirements of clause (a) have been
satisfied (including reasonably detailed calculations demonstrating compliance
with all applicable provisions thereof).
 
All Asset Sales permitted by this Section 6.05 shall be made for fair value as
determined by the Borrower in good faith. If 100% of the Equity Interests of a
Subsidiary Guarantor are disposed of as permitted by this Section, the
Administrative Agent is authorized to release such Subsidiary Guarantor from its
obligations under the Loan Documents without the consent or agreement of any
Lender in accordance with the provisions of Section 10.18.
 
Section 6.06. Restricted Payments.  The Borrower will not, nor will it permit
any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:
 
(a) (i) So long as on the date of any such proposed Restricted Payment and after
giving effect thereto, no Default exists, Borrower may declare and pay dividends
ratably with respect to its common stock in an aggregate amount not to exceed
$30,000,000 in any fiscal year of the Borrower and (ii) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests;
 
(b) Borrower and any Subsidiary may make regularly scheduled interest and
principal payments as and when due in respect of any Indebtedness; provided that
no such payments may be made in respect of Subordinated Indebtedness if as of
the date of any such proposed payment and after giving effect thereto, a Default
exists;
 
(c) So long as no Default has occurred and is continuing, Borrower and any
Subsidiary may refinance any Indebtedness to the extent permitted by
Section 6.01;
 
(d) Borrower and any Subsidiary may pay secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness;
 
(e) So long as on the date of any such payment and after giving effect thereto,
no Default exists, Borrower and any Subsidiary may prepay permitted Purchase
Money Indebtedness; and
 
(f) In addition to the Restricted Payments permitted by paragraphs (a) through
(e) of this Section 6.06, the Borrower may declare and make any other Restricted
Payment if:
 
 
75

--------------------------------------------------------------------------------

 
(i) as of the date of any such proposed Restricted Payment and after giving
effect thereto, no Default exists; and
 
(ii) as of the date of such payment, either:  (A) the Leverage Ratio is less
than or equal to 2.25 to 1.00 calculated on a pro forma basis as of the last day
of the most recently-ended fiscal quarter of Borrower as if the Restricted
Payment had occurred on the first day of the four fiscal quarter period ending
on the last day of such fiscal quarter, or (B) the Leverage Ratio as so
calculated for such date is more than 2.25 to 1.00, then, with respect to
Restricted Payments in reliance of this clause (B), the sum of the aggregate
amount paid by the Borrower for Restricted Payments made under the permission of
this paragraph (f) in the then current fiscal year plus the aggregate amount of
the Restricted Payment to be made on such date does not exceed $50,000,000.
 
Section 6.07. Transactions with Affiliates.  The Borrower will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:  (a) transactions in the ordinary course of business that are on prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s–length basis from unrelated third
parties, (b) transactions between or among the Borrower and the Subsidiary
Guarantors not involving any other Affiliate, and (c) any Restricted Payments
permitted by Section 6.06.
 
Section 6.08. Restrictive Agreements.  The Borrower will not, nor will it permit
any  Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Effective Date and identified on Schedule 6.08 (but shall apply to any extension
or renewal of, or any amendment or modification expanding in any material
respect the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) the foregoing shall not apply to
restrictions and conditions imposed by the documentation executed in connection
with the financing permitted by clauses (ii) or (iii) of Section 6.01(n) as long
as such restrictions and conditions:  (A) are no more onerous to the Borrower
and the Subsidiaries and no more beneficial to the parties entitled to the
protections thereof, than the restrictions and conditions hereunder and
(B) permit the Borrower and the Subsidiaries to create, incur or permit to exist
any Lien  on their respective assets (in addition to the Collateral) in favor of
the Administrative Agent to secure the Secured Obligations, (v) paragraph (a) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (vi) paragraph (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment thereof.
 
Section 6.09. Change in Fiscal Year.  Borrower will not change the manner in
which either the last day of its fiscal year or the last days of the first three
fiscal quarters of its fiscal year is calculated.
 
 
76

--------------------------------------------------------------------------------

 
Section 6.10. Swap Agreements.  Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
 
Section 6.11. Anti-Corruption Laws and Sanctions.  The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c)  in any manner that
would result in the violation of  any Sanctions applicable to any party hereto.
 
ARTICLE VII.
 
Financial Covenants
 
Section 7.01. Leverage Ratio.  As of the last day of each fiscal quarter, the
Borrower shall not permit the Leverage Ratio to exceed 3.00 to 1.00.
 
Section 7.02. Fixed Charge Coverage.  As of the last day of each fiscal quarter,
the Borrower shall not permit the ratio of (a) the sum of the following for
Borrower and the Subsidiaries calculated on a consolidated basis in accordance
with GAAP:  (i) Adjusted EBITDA; minus (ii) Capital Expenditures to (b) Fixed
Charges, all calculated for the twelve months ending on the last day of such
fiscal quarter, to be less than 1.25 to 1.00.  As used in this Section 7.02,
“Fixed Charges” means for any period, the sum of the following for the Borrower
and the Subsidiaries calculated on a consolidated basis without duplication for
such period:  (a) the aggregate amount of interest, including payments in the
nature of interest under Capitalized Lease Obligations and (b) the scheduled
amortization of Indebtedness paid or payable.
 
ARTICLE VIII.
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;
 
(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respects when made or deemed made;
 
 
77

--------------------------------------------------------------------------------

 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03, (with respect to the
existence of the Borrower) Section 5.09, Section 5.10 or Section 5.11 or in
Articles VI or VII;
 
(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(b),  Section 5.02(c) and Section 5.02(d),
and such failure shall continue unremedied for a period of five Business Days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender);
 
(f) the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraph (a), (b), (c), (d)  or (e) of this Article), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);
 
(g) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after taking
into account any applicable grace period);
 
(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this paragraph (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or to any Indebtedness that
becomes due as a result of the voluntary prepayment of such Indebtedness;
 
(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
 
(j) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (i) of this Article, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(k) the Borrower or any Subsidiary shall become unable, admit in writing its
inability, or fail generally to pay its debts as they become due;
 
 
78

--------------------------------------------------------------------------------

 
(l) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;
 
(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could or does result in a liability equal to or in excess of $10,000,000 or
could reasonably be expected to result in a Material Adverse Effect;
 
(n) a Change in Control shall have occurred and a period of 60 days shall have
elapsed after the occurrence thereof;
 
(o) any Lien purported to be created under any Loan Document shall cease to be,
or shall be asserted by Borrower or any Subsidiary Guarantor not to be, a valid
and perfected Lien on any Collateral, with the priority required hereby or
thereby, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any certificates, promissory notes or other instruments delivered to it under
the Security Agreement;
 
(p) either the Subsidiary Guaranty or the Security Agreement shall for any
reason cease to be in full force and effect and valid, binding and enforceable
against each Loan Party that is a party thereto in accordance with its terms
after its date of execution, or the Borrower or any Subsidiary Guarantor shall
so state in writing;
 
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Borrower, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Secured Obligations of the
Borrower accrued hereunder, shall become due and payable immediately, without
any further notice of intent to accelerate, notice of acceleration, presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (i) or (j) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Secured Obligations accrued hereunder,
shall automatically become due and payable, without notice of intent to
accelerate, notice of acceleration, presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.  In addition to the
other rights and remedies that the Lenders may have upon the occurrence of an
Event of Default, the Administrative Agent may, and the Required Lenders may
direct the Administrative Agent to, exercise the rights and remedies available
to it under the Subsidiary Guaranty, the Security Agreement and the UCC.
 
ARTICLE IX.
 
Administrative Agent
 
Section 9.01. Appointment.  Each of the Lenders, each Affiliate of any Lender
who is owed any Secured Obligations, and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent (and confirms
 
 
79

--------------------------------------------------------------------------------

 
 and continues such appointment under the Existing Agreement) and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Document, and to exercise such powers as are delegated to it by
the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
 
Section 9.02. Rights as a Lender.  The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
 
Section 9.03. Limitation on Duties and Immunities.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
Section 9.04. Reliance on Third Parties.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
Section 9.05. Subagents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
 
80

--------------------------------------------------------------------------------

 
Section 9.06. Successor Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Section 9.07. Independent Credit Decisions.  Each Lender acknowledges and agrees
that the extensions of credit made hereunder are commercial loans and letters of
credit and not investments in a business enterprise or securities.  Each Lender
further represents that it is engaged in making, acquiring or holding commercial
loans in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a lender or assign or otherwise transfer its rights, interests and obligations
hereunder.
 
Section 9.08. Other Agents.  None of the Syndication Agents or Co-Documentation
Agents shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as
such.  Without limiting the foregoing, none of such Lenders shall have or be
deemed to have a fiduciary relationship with any Lender.  Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders in their
respective capacities as a Syndication Agent or Co-Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
 
Section 9.09. Powers and Immunities of Issuing Bank.  No Issuing Bank nor any of
their respective Related Parties shall be liable for any action taken or omitted
to be taken by any of them hereunder or otherwise in connection with any Loan
Document except for its or their own gross negligence or willful
misconduct.  Without limiting the generality of the preceding sentence, (a) no
Issuing Bank shall have any duties or responsibilities except those expressly
set forth in the Loan Documents, and shall not by reason of any Loan Document be
a trustee or fiduciary for any Lender or for the Administrative Agent, (b) no
Issuing Bank shall be required to initiate any litigation
 
 
81

--------------------------------------------------------------------------------

 
or collection proceedings under any Loan Document, (c) no Issuing Bank shall be
responsible to any Lender or the Administrative Agent for any recitals,
statements, representations, or warranties contained in any Loan Document, or
any certificate or other documentation referred to or provided for in, or
received by any of them under, any Loan Document, or for the value, validity,
effectiveness, enforceability, or sufficiency of any Loan Document or any other
documentation referred to or provided for therein or for any failure by any
Person to perform any of its obligations thereunder, (d) an Issuing Bank may
consult with legal counsel (including counsel for the Borrower), independent
public accountants, and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants, or experts, and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate, or other instrument or writing believed by it to be
genuine and signed or sent by the proper party or parties.  As to any matters
not expressly provided for by any Loan Document, each Issuing Bank shall in all
cases be fully protected in acting, or in refraining from acting, hereunder in
accordance with instructions signed by the Required Lenders, and such
instructions of the Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders and the Administrative
Agent; provided, however, that no Issuing Bank shall be required to take any
action which exposes it to personal liability or which is contrary to any Loan
Document or applicable law.
 
Section 9.10. Lender and Lender Affiliate Rights.  The Lenders are not partners
or co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.  The Administrative Agent shall have
the exclusive right on behalf of the Lenders to enforce the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.  No
Affiliate of any Lender shall have any right to give any direction to the
Administrative Agent in the exercise of the Administrative Agent's rights and
obligations under the Loan Documents nor does any such Affiliate have any right
to consent to, or vote on, any matter hereunder.  The Administrative Agent shall
have no duties or responsibilities to any Affiliate of any Lender except those
expressly set forth in the Loan Documents.  Notwithstanding the foregoing:  (i)
neither the Administrative Agent, the Borrower nor any Guarantor shall be
obligated to deliver any notice or communication required to be delivered to any
Lender under any Loan Documents to any Affiliate of any Lender; and (ii) no
Affiliate of any Lender that is owed any Obligation shall be included in the
determination of the Required Lenders or entitled to consent to, reject, or
participate in any manner in any amendment, waiver or other modification of this
Agreement or any other Loan Documents.  The Administrative Agent shall deal
solely and directly with the related Lender of any such Affiliate in connection
with all matters relating to the Loan Documents.  The Obligation owed to such
Affiliate shall be considered the Obligation of its related Lender for all
purposes under this Agreement and the other Loan Documents and such Lender shall
be solely responsible to the other parties hereto for all the obligations of
such Affiliate under this Agreement and the other Loan Documents.
 
Section 9.11. Representative.  In its capacity, the Administrative Agent is a
“representative” of the Secured Parties within the meaning of the term “secured
party” as defined in the New York Uniform Commercial Code.  Each Lender
authorizes the Administrative Agent to enter into each of the Collateral
Documents to which it is a party and to take all action contemplated by such
documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.  The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent
 
 
82

--------------------------------------------------------------------------------

 
upon any Collateral (i) as described in Section 10.02; (ii) as permitted by, but
only in accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
 
ARTICLE X.
 
Miscellaneous
 
Section 10.01. Notices.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower, to it at 601 E. Third Street, Little Rock,
Arkansas  72201, Attention of Chief Financial Officer (Telecopy
No. 501–342–3913);
 
(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago,
Illinois 60603, Attention of Darren Cunningham; Telecopy No. 888-292-9533 and
(B) in the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan
Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The
Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360), and in each case
with a copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 3rd Floor, Dallas,
Texas 75201, Attention of Brandon Watkins (Telecopy No. (214) 965-2044);
 
(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of Darren Cunningham;
Telecopy No. 888-292-9533;
 
(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of Darren Cunningham;
Telecopy No. 888-292-9533; and
 
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in the most recent Administrative Questionnaire delivered to the Administrative
Agent by such Lender in connection with the execution of this Agreement, the
Existing Agreement, the Prior Agreements or in the Assignment and Assumption
pursuant to which such Lender became a party hereto or thereto.
 
 
83

--------------------------------------------------------------------------------

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
(d) Electronic Systems.
 
(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
 
(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or
 
 
84

--------------------------------------------------------------------------------

 
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.
 
Section 10.02. Waivers; Amendments.
 
(a) No Waiver; Rights Cumulative.  No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by the
Borrower or any Subsidiary Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b) Amendments.  Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement (including the Maturity Date), or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.17(b) or Section 2.17(d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or Lenders of any Class, as the case may be), (vi) release all or
substantially all of the Subsidiary Guarantors from the Subsidiary Guaranty
without the consent of each Lender nor (vii) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender, provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be (it being understood
that any change to Section 2.21 shall require the consent of the Administrative
Agent, the Issuing Bank and the Swingline Lender).  Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clauses (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.
 
 
85

--------------------------------------------------------------------------------

 
(c) Additional Credit.  Notwithstanding the foregoing, this Agreement and any
other Loan Document may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(x) to add one or more credit facilities to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans, the Term Loans
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
 
(d) Collateral Release.  The Lenders hereby irrevocably authorize the
Administrative Agent, to execute and/or authorize such documents and to take
such action to release any Liens granted to the Administrative Agent by the Loan
Parties on any Collateral (i) upon the termination of all the Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to the Administrative Agent,
(ii) constituting property being sold or disposed of if the Borrower certifies
to the Administrative Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VIII.  Any such release shall not in
any manner discharge, affect, or impair the Secured Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
 
(e) Non-Consenting Lenders.  If, in connection with any proposed amendment,
waiver or consent  requiring the consent of “each Lender” or “each Lender
directly affected thereby,” the consent of the Required Lenders is obtained, but
the consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement in accordance with
Section 2.18(b).
 
(f) Amendment of Loan Documents.  Notwithstanding anything to the contrary
herein the Administrative Agent may, with the written consent of the Borrower
only, amend, modify or supplement this Agreement or any of the other Loan
Documents to cure any ambiguity, omission, mistake, defect or inconsistency.
 
Section 10.03. Expenses; Indemnity; Damage Waiver.
 
(a) Expenses.  The Borrower shall pay (i) all reasonable out–of–pocket expenses
incurred by the Administrative Agent and J.P. Morgan Securities LLC and their
respective Affiliates, including the reasonable fees, charges and disbursements
of outside counsel for the Administrative Agent and J.P. Morgan Securities LLC
in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or
 
 
86

--------------------------------------------------------------------------------

 
not the transactions contemplated hereby or thereby shall be consummated),
provided that so long as no Default exists, such counsel referenced above shall
consist of one outside counsel (other than local counsel), (ii) all reasonable
out–of–pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit issued by such
Issuing Bank or any demand for payment thereunder and (iii) all out–of–pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out–of–pocket expenses incurred during any workout or restructuring in
respect of such Loans or Letters of Credit.
 
(b) Borrower Indemnity.  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT,
J.P. MORGAN SECURITIES LLC, EACH ISSUING BANK, EACH LENDER, EACH SYNDICATION
AGENT AND EACH CO-DOCUMENTATION AGENT AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT, THE PRIOR AGREEMENTS, THE EXISTING
AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY,
THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE
OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY AN ISSUING BANK TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH
SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT),
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY REAL PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER
OR ANY OF THE SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF THE SUBSIDIARIES, (IV) THE FAILURE TO PAY ANY LOAN OR LC
DISBURSEMENT DENOMINATED IN AN AVAILABLE CURRENCY, OR ANY INTEREST THEREON, IN
THE AVAILABLE CURRENCY IN WHICH SUCH LOAN WAS MADE OR APPLICABLE LETTER OF
CREDIT ISSUED, OR (V) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
OF ITS SUBSIDIARIES, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.  IT IS THE EXPRESSED INTENT OF THE PARTIES HERETO
THAT THE INDEMNITY IN THIS SECTION 10.03(B) SHALL, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED TO HAVE RESULTED FROM THE SOLE OR CONTRIBUTORY
NEGLIGENCE OF SUCH INDEMNITEE.  THIS SECTION 10.03(B) SHALL NOT APPLY WITH
RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES OR DAMAGES ARISING
FROM ANY NON-TAX CLAIM.
 
 
87

--------------------------------------------------------------------------------

 
(c) Lenders’ Indemnity.  To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, and each Revolving Lender
severally agrees to pay to the Issuing Bank or the Swingline Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
 
(d) Damage Waiver.  To the extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee (i) for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that the Borrower shall
not waive any claim against any Indemnitee for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements to the extent found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
 
(e) Due on Demand.  All amounts due under this Section shall be payable not
later than 15 days after written demand therefor.
 
Section 10.04. Successors and Assigns.
 
(a) Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments.  (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
 
 
88

--------------------------------------------------------------------------------

 
(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
 
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and
 
(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, which consent will not
be unreasonably withheld or delayed, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived or reduced by the Administrative
Agent in its sole discretion), such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
 
89

--------------------------------------------------------------------------------

 
For the purposes of this Section 10.14(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund”  means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16, 2.17 and 10.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(d), 2.05(d), 2.05(e),
2.06(b), 2.17(e) or 10.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this clause.
 
(c) Participation.  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
 
 
90

--------------------------------------------------------------------------------

 
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14, Section 2.15 and
Section 2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.16(f) (it being understood that the documentation
required under Section 2.16(f) shall be delivered to the participating Lender by
the selling Lender)) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Section 2.17
and Section 2.18 as if it were an assignee under paragraph (b) of this Section;
and (B) shall not be entitled to receive any greater payment under Section 2.14
or Section 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(d) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(d) Pledge.  Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 10.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
Section 10.05. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any
 
 
91

--------------------------------------------------------------------------------

 
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and
2.17 and 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
 
Section 10.06. Counterparts; Integration; Effectiveness; Electronic Execution;
Amendment and Restatement of Existing Agreement.
 
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any  document to be
signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
 
(b) This Agreement amends and restates in its entirety the Existing
Agreement.  The execution of this Agreement and the other Loan Documents
executed in connection herewith does not extinguish the commitment under or the
indebtedness outstanding in connection with the Existing Agreement nor does it
constitute a novation with respect to such commitment or such indebtedness.  The
Borrower, the Administrative Agent and the Lenders ratify and confirm each of
the Loan Documents entered into prior to the Effective Date (but excluding the
Existing Agreement) and agree that such Loan Documents continue to be legal,
valid, binding and enforceable in accordance with their respective
terms.  However, for all matters arising prior to the Effective Date (including
the accrual and payment of interest and fees, and matters relating to
indemnification and compliance with financial covenants), the terms of the
Existing Agreement (as unmodified by this Agreement) shall control and are
hereby ratified and confirmed.
 
(c) The Borrower and each Subsidiary Guarantor represents and warrants that as
of the Effective Date there are no claims or offsets against or defenses or
counterclaims to its obligations under the Existing Agreement or any of the
other Loan Documents.  TO INDUCE THE LENDERS AND THE ADMINISTRATIVE AGENT TO
ENTER INTO THIS AGREEMENT, THE BORROWER AND EACH SUBSIDIARY GUARANTOR WAIVES ANY
AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR
UNKNOWN, ARISING PRIOR TO THE EFFECTIVE DATE AND RELATING TO THE LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
 
92

--------------------------------------------------------------------------------

 
Section 10.07. Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 10.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any of
and all of the Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b) Jurisdiction.  THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
 
(c) Venue.  The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
 
93

--------------------------------------------------------------------------------

 
(d) Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01.  Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.
 
Section 10.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
Section 10.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 10.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any proposed Swap Agreements, (g) with the written consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower or any Subsidiary.  For the purposes
of this Section, “Information” means all information received from the Borrower
or any Subsidiary relating to the Borrower, any Subsidiary or its or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or such Subsidiary; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
 
94

--------------------------------------------------------------------------------

 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 10.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
Section 10.13. Maximum Interest Rate.
 
(a) Limit to Maximum Rate.  No interest rate specified in any Loan Document
shall at any time exceed the Maximum Rate.  If at any time the interest rate
(the “Contract Rate”) for any obligation under the Loan Documents shall exceed
the Maximum Rate, thereby causing the interest accruing on such obligation to be
limited to the Maximum Rate, then any subsequent reduction in the Contract Rate
for such obligation shall not reduce the rate of interest on such obligation
below the Maximum Rate until the aggregate amount of interest accrued on such
obligation equals the aggregate amount of interest which would have accrued on
such obligation if the Contract Rate for such obligation had at all times been
in effect.  As used herein, the term “Maximum Rate” means, at any time with
respect to any Lender, the maximum rate of nonusurious interest under applicable
law that such Lender may charge Borrower.  The Maximum Rate shall be calculated
in a manner that takes into account any and all fees, payments, and other
charges contracted for, charged, or received in connection with the Loan
Documents that constitute interest under applicable law.  Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate.
 
(b) Savings Clause.  No provision of any Loan Document shall require the payment
or the collection of interest in excess of the maximum amount permitted by
applicable law.  If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither Borrower nor the sureties,
guarantors, successors, or assigns of Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto.  In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the Borrower.  In determining whether or not the interest paid or payable
exceeds the Maximum Rate, Borrower and each Lender shall, to the extent
permitted by applicable law, (a) characterize any non–principal payment as an
expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the obligations outstanding hereunder so that
interest for the entire term does not exceed the Maximum Rate.
 
 
95 

--------------------------------------------------------------------------------

 
Section 10.14. Intercompany Subordination.
 
(a) Debt Subordination.  Borrower agrees that the Intercompany Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the prior payment in full of all Credit Facility Senior Indebtedness
(as defined below) as herein provided.  The Intercompany Subordinated
Indebtedness shall not be payable, and no payment of principal, interest or
other amounts on account thereof, and no property or guarantee of any nature to
secure or pay the Intercompany Subordinated Indebtedness shall be made or given,
directly or indirectly by or on behalf of any Subsidiary Guarantor or received,
accepted, retained or applied by Borrower unless and until the Credit Facility
Senior Indebtedness shall have been paid in full in cash; provided that prior to
the occurrence and continuance of an Event of Default, each Subsidiary Guarantor
shall have the right to make payments, and the Borrower shall have the right to
receive payments on the Intercompany Subordinated Indebtedness from time to time
as may be determined by Borrower.  After the occurrence and during the
continuance of an Event of Default, no payments of principal, interest or other
amounts may be made or given, directly or indirectly, by or on behalf of any
Subsidiary Guarantor or received, accepted, retained or applied by Borrower
unless and until the Credit Facility Senior Indebtedness shall have been paid in
full in cash.  If any sums shall be paid to Borrower by any Subsidiary Guarantor
or any other Person on account of the Intercompany Subordinated Indebtedness
when such payment is not permitted hereunder, such sums shall be held in trust
by the Borrower for the benefit of Administrative Agent and the Lenders and
shall forthwith be paid to and applied by Administrative Agent against the
Credit Facility Senior Indebtedness in accordance with the terms hereof.  For
purposes of this Section 10.14, the term (i) “Intercompany Subordinated
Indebtedness” means, with respect to a Subsidiary Guarantor, all indebtedness,
liabilities, and obligations of such Subsidiary Guarantor to Borrower, whether
such indebtedness, liabilities, and obligations now exist or are hereafter
incurred or arise, or are direct, indirect, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such
indebtedness, liabilities, or obligations are evidenced by a note, contract,
open account, or otherwise, and irrespective of the Person or Persons in whose
favor such indebtedness, obligations, or liabilities may, at their inception,
have been, or may hereafter be created, or the manner in which they have been or
may hereafter be acquired by Borrower and (ii) “Credit Facility Senior
Indebtedness” means, with respect to each Subsidiary Guarantor, all of the
obligations, indebtedness and liability of the such Subsidiary Guarantor to the
Administrative Agent, the Issuing Banks and the Lenders, or any of them, arising
pursuant to the Subsidiary Guaranty or any of the other Loan Documents, whether
now existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including any and all post–petition interest and expenses (including
attorneys’ fees) whether or not allowed under any bankruptcy, insolvency, or
other similar law.
 
(b) Lien Subordination.  Borrower agrees that any and all Liens (including any
judgment liens), upon any Subsidiary Guarantor’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Subsidiary Guarantor’s assets securing payment of the
Senior Indebtedness or any part thereof, regardless of whether such Liens in
favor of Borrower, Administrative Agent or any Lender presently exist or are
hereafter created or attached.  Without the prior written consent of
Administrative Agent, Borrower shall not (i) file suit against any Subsidiary
Guarantor or exercise or enforce any other creditor’s right it may have against
any Subsidiary Guarantor, or (ii) foreclose, repossess, sequester, or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any
obligations of any Subsidiary Guarantor to Borrower or any Liens held by
Borrower on assets of any Subsidiary Guarantor.
 
 
96

--------------------------------------------------------------------------------

 
(c) Bankruptcy.  In the event of any receivership, bankruptcy, reorganization,
rearrangement, debtor’s relief, or other insolvency proceeding involving any
Subsidiary Guarantor as debtor, Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Senior Indebtedness has been paid in full in cash.  Administrative
Agent may apply any such dividends, distributions, and payments against the
Senior Indebtedness in accordance with the terms hereof.
 
(d) Notation of Indebtedness.  Borrower agrees that all promissory notes and
other instruments evidencing Subordinated Indebtedness shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Section 10.14.
 
Section 10.15. Judgment Currency.  This is a loan transaction in which the
specification of Pounds Sterling, Euro, AUD or Dollars is of the essence, and
the stipulated currency shall in each instance be the currency of account and
payment in all instances.  A payment obligation in one currency hereunder (the
“Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by a party hereto
of the full amount of the Original Currency payable to such party.  If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in the Original Currency into the Other Currency, the rate of exchange
that shall be the applicable Exchange Rate.  The obligation of the Borrower and
the Subsidiary Guarantors in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Lender under any Loan Document (in
this Section 10.15 called an “Entitled Person”) shall, notwithstanding the rate
of exchange actually applied in rendering such judgment, be discharged only to
the extent that on the Business Day following receipt by such Entitled Person of
any sum adjudged to be due hereunder in the Other Currency such Entitled Person
may in accordance with normal banking procedures purchase the Original Currency
with the amount of the judgment currency so adjudged to be due; and the
Borrower, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Original Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Original Currency hereunder
exceeds the amount of the Other Currency so purchased.
 
Section 10.16. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107–56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
 
Section 10.17. Independence of Covenants.  All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.
 
Section 10.18. Release of Subsidiary Guarantors.
 
(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty and the Security Agreement upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have
 
 
97

--------------------------------------------------------------------------------

 
provided otherwise.  In connection with any termination or release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release.  Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
 
(b) If the Minimum Guarantee and Pledge Requirement is then satisfied and the
Borrower certifies to the Administrative Agent that such Minimum Guarantee and
Pledge Requirement shall continue to be satisfied upon the release of one or
more specifically identified Subsidiary Guarantors that is no longer a Material
Subsidiary from the Subsidiary Guaranty and the Security Agreement (which
certification (including the calculation of the Minimum Guarantee and Pledge
Requirement therein) shall be in form and substance reasonably satisfactory to
the Administrative Agent), then upon the request of the Borrower, each such
Subsidiary Guarantor that is no longer a Material Subsidiary shall promptly be
released from its obligations under the Subsidiary Guaranty and the Security
Agreement and the Administrative Agent shall take all reasonably necessary
actions requested by the Borrower, all at the sole cost and expense of the
Borrower, to effectuate the release of each such Subsidiary Guarantor from the
Subsidiary Guaranty and the Security Agreement.
 
(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Swap Obligations and other Obligations expressly stated to survive such payment
and termination) shall have been paid in full in cash, the Commitments shall
have been terminated and no Letters of Credit shall be outstanding, the
Subsidiary Guaranty and the Security Agreement and all obligations (other than
those expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
 
Section 10.19. Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
 
Section 10.20. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other
 
 
98

--------------------------------------------------------------------------------

 
Loan Documents; and (iii) each of the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and no Lender or any of
its Affiliates has any obligation to disclose any of such interests to the
Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against each of
the Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
 
[signature pages start on next page]
 
 
99

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
 BORROWER:
 
     ACXIOM CORPORATION, as the Borrower            By: /s/ Jack W. McCrary, Jr.
     Name: Jack W. McCrary, Jr.      Title: Vice President - Finance & Treasurer
                   

 
 
 

--------------------------------------------------------------------------------

 
 

 
 
   
 JPMORGAN CHASE BANK, N.A., as Administrative Agent,  Issuing Bank, Swingline
Lender and a Lender
           By: /s/ Brandon K. Watkins      Name: Brandon K. Watkins      Title:
Vice President  

 
 
 

--------------------------------------------------------------------------------

 

 
BRANCH BANKING AND TRUST COMPANY, as a Lender
                 By: /s/ Janet L. Wheeler      Name: Janet L. Wheeler    
 Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

  CAPITAL ONE BANK, as a Lender                  By: /s/ Kiel Johnson      Name:
Kiel Johnson      Title: AVP  

 
 
 

--------------------------------------------------------------------------------

 
 

  REGIONS BANK, as a Lender                  By: /s/ Alan DeKeukelaere    
 Name: Alan DeKeukelaere      Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender                  By: /s/ Thomas S.
Sherman      Name: Thomas S. Sherman      Title: Senior Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

  HSBC BANK USA, N.A., as a Lender                  By: /s/ Santiago Riviere    
 Name: Santiago Riviere      Title: Senior Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

  SUNTRUST BANK, as a Lender                  By: /s/ Henry J. Spark      Name:
Henry J. Spark      Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

  COMPASS BANK, as a Lender                  By: /s/ John Stacy      Name: John
Stacy      Title: Senior Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender                  By: /s/
Richard Ong Pho      Name: Richard Ong Pho      Title: Director  

 
 
 

--------------------------------------------------------------------------------

 
 

  BANK OF AMERICA, N.A., as a Lender                  By: /s/ Lisa M.
Chrzanowski      Name: Lisa M. Chrzanowski      Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender                  By: /s/
Catherine Hill      Name: Catherine Hill      Title: Assistant Vice President  

                                                                                                                                                                  
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 